       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 1 of 121




                      UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA

STÉPHANE GOUET, Individually and             Master File No. 2:19-cv-04565-JHS
On Behalf of All Others Similarly
Situated,                                    CONSOLIDATED AMENDED
                                             CLASS ACTION COMPLAINT FOR
       Plaintiff,                            VIOLATION OF THE FEDERAL
                                             SECURITIES LAWS
       v.
                                             JURY TRIAL DEMANDED
USA TECHNOLOGIES, INC.,
STEPHEN P. HERBERT, and
PRIYANKA SINGH,

       Defendants.


      Lead Plaintiff Pinkesh Nahar and named Plaintiffs Peter Farsaci and

University of Puerto Rico Retirement System (“Plaintiffs”), individually and on

behalf of all other persons similarly situated, by Plaintiffs’ undersigned attorneys,

for Plaintiffs’ complaint against Defendants (defined below), allege the following

based upon personal knowledge as to Plaintiffs and Plaintiffs’ own acts, and upon

information and belief as to all other matters based on the investigation conducted

by and through Plaintiffs’ attorneys, which included, among other things, a review

of Defendants’ public documents, conference calls and announcements made by

Defendants, United States Securities and Exchange Commission (“SEC”) filings,

wire and press releases published by and regarding USA Technologies, Inc.

(“USAT” or “Company”), analysts’ reports and advisories about the Company, other


                                         1
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 2 of 121




litigation involving the Company, consultations with market efficiency and forensic

accounting experts, and information readily obtainable on the Internet. Plaintiffs

believe that substantial evidentiary support will exist for the allegations set forth

herein after a reasonable opportunity for discovery.

                           NATURE OF THE ACTION

      1.     This is a federal securities class action on behalf of: 1) a class consisting

of all persons and entities, other than Defendants and their affiliates, who purchased

USAT common stock from August 22, 2017 through February 6, 2019, both dates

inclusive (“Class Period”) (the “Exchange Act Class”), seeking to recover

compensable damages caused by USAT’s and the Officer Defendants’ violations of

the Securities Exchange Act of 1934 (the “Exchange Act”); and 2) a subclass

consisting of all persons or entities, other than Defendants and their affiliates, who

purchased USAT common stock pursuant to the Company’s Registration Statement

and Prospectus issued in connection with the Company’s May 23, 2018 secondary

public offering (the “SPO”) (the “Securities Act Subclass”), seeking to recover

compensable damages caused by Defendants’ violations of the Securities Act of

1933 (the “Securities Act”). Plaintiff the University of Puerto Rico Retirement

System asserts the Securities Act claim on behalf of the Securities Act Subclass.

      2.     USAT focuses on electronic payment technology. The Company is best

known for its ePort Connect cashless payment technology, which is designed to



                                           2
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 3 of 121




address the needs of the self-serve retail market. ePort Connect technology can be

found in food and beverage vending machines, commercial or multi-housing laundry

operations, amusement and arcade machines, and various other self-service kiosks

or point-of-sale terminals. USAT’s ePort Connect products and services facilitate

cashless payments by customers via credit, debit, or mobile payment or digital wallet

services.

      3.     The Company derives the majority of its revenue from its ePort Connect

technology, and more specifically from ongoing license and transaction fees. The

majority of the Company’s ePort Connect customers pay a monthly fee plus a

blended transaction rate on the transaction dollar volume processed by the Company,

making connections to the ePort Connect service the most significant driver of the

Company’s revenue. Equipment sales and servicing account for a smaller proportion

of the Company’s revenue.

      4.     Throughout the Class Period, Defendants USAT, Stephen P. Herbert

(“Herbert”), its former Chief Executive Officer (“CEO”), and Priyanka Singh

(“Singh”), its former Chief Financial Officer (“CFO”) (collectively, the “Officer

Defendants”), engaged in a multiyear accounting fraud by misrepresenting key

financial metrics, including reporting “record” revenue and net income. Herbert

“resigned” as USAT’s CEO under shareholder pressure effective October 17, 2019.

Singh “resigned” effective January 7, 2019.



                                         3
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 4 of 121




      5.      To avoid detection of their fraud, USAT and the Officer Defendants

falsely reassured investors that prior material internal control weaknesses over

financial reporting had been remediated. Rather than remediate those internal control

weaknesses, USAT management, led by Defendants Herbert and Singh, lied to

USAT’s auditor, RSM US LLP (“RSM”), in order to obtain clean audit reports for

USAT’s financial statements.

      6.      USAT’s false financial statements allowed USAT to post “record”

results to investors. These “record” results allowed Defendants Herbert and Singh,

as well as other Company executives, to achieve valuable incentive compensation

they otherwise would not have been entitled to, but for USAT’s false financial

statements.

      7.      USAT’s false financial statements also permitted USAT to sell its stock

at artificially inflated prices to investors in a secondary public offering --- raising

over $75 million for USAT.

      8.      A series of corrective disclosures beginning on September 11, 2018 and

continuing through November 14, 2019 gradually revealed the details of USAT and

the Officer Defendants’ fraud on the market.

      9.      Among other problems, USAT, Herbert and Singh violated Generally

Accepted Accounting Principles (“GAAP”) and USAT’s own accounting policies.

For example, according to the Company’s 8-K filed with the SEC on January 14,



                                          4
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 5 of 121




2019: (a) “senior management did not timely or fully report certain employee

complaints and concerns to the independent auditor and/or the Audit Committee”;

(b) “Senior management did not timely or thoroughly investigate or effectively

remediate certain employee complaints or concerns relating to compliance and/or

financial reporting matters”; (c) “pressure to achieve sales targets gave rise to the

premature and/or inappropriate recognition of revenues and reporting of connections

associated with certain of the examined transactions, typically occurring at or near

the end of financial reporting periods”; (d) “on multiple occasions, the Company’s

finance function was not timely or fully apprised of the salient transaction terms in

order to permit them to properly evaluate the accounting treatment of a given

transaction” (e) “the Company’s internal controls failed and/or were not adequate to

ensure that there was effective communication between the sales and finance

functions of the Company so as to allow proper and timely evaluation of the

accounting treatment of the examined transactions[.]”

      10.    As a consequence of this fraud, (a) five senior executives, including

defendants Herbert and Singh, were fired, resigned, or demoted; (b) the Company’s

stock was delisted from trading on NASDAQ; (c) USAT’s independent auditor,

RSM, noisily resigned, alerting investors that it could not rely on the Company’s

management’s representations; and (d) investors saw the market price of USAT’s

stock decimated by Defendants’ conduct, as it lost more than half of its value.



                                         5
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 6 of 121




                         JURISDICTION AND VENUE

      11.    The claims asserted herein arise under and pursuant to Sections 11, 12,

and 15 of the Securities Act (15 U.S.C. §§ 77k and 77o), and Sections 10(b) and

20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

      12.    This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v),

and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

      13.    Venue is proper in this District pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b) as the alleged misstatements entered

the securities markets from this District and the subsequent damages took place in

this District. USAT’s primary executive offices are located in this District.

      14.    In connection with the acts, conduct and other wrongs alleged herein,

Defendants either directly or indirectly used the means and instrumentalities of

interstate commerce, including but not limited to the United States mails, interstate

telephone communications, and the facilities of the national securities exchange.

                                     PARTIES

      15.    Lead Plaintiff, as set forth in his previously filed PSLRA Certification,

acquired USA Technologies securities at artificially inflated prices during the Class

Period and was damaged upon the revelation of the alleged corrective disclosures.



                                          6
          Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 7 of 121




         16.   Named Plaintiff the University of Puerto Rico Retirement System (the

“UPR Retirement System”), as set forth in its previously filed PSLRA Certification,

purchased USAT common stock on the open market during the Class Period and

pursuant to the Company’s materially untrue and misleading Registration Statement

and Prospectus issued in connection with the Company’s SPO.

         17.   Named Plaintiff Peter Farsaci, as set forth in the accompanying PSLRA

Certification, acquired USAT securities at artificially inflated prices during the Class

Period.

         18.   Each of the Plaintiffs was damaged upon the revelation of the alleged

corrective disclosures.

         19.   Defendant USAT provides wireless networking, cashless transactions,

asset monitoring, and other value-added services in the United States and

internationally. It is a Pennsylvania corporation. USAT common stock traded on

NASDAQ under the symbol “USAT” until September 26, 2019.

         20.   Defendant Herbert served as the Company’s CEO from November 30,

2011 until October 17, 2019, when he “resigned” under pressure from an activist

shareholder. The activist investor, Hudson Executive Capital LP, had proposed a

new slate of directors on the grounds that the existing Board of Directors had failed

to hold Herbert accountable for repeated failures and the destruction of shareholder

value.



                                           7
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 8 of 121




      21.      Until January 13, 2019, Herbert had also served as the Company’s

Chairman. Throughout the Class Period, Herbert signed certifications in each of the

Company’s periodic financial reports pursuant to the Sarbanes-Oxley Act of 2002

(“SOX”), stating that to his knowledge, each report fully complied with the

requirements of Section 13(a) or 15(d) of the Exchange Act; and the information in

each report fairly presented, in all material respects, the financial condition and

results of operations of the Company.

      22.    Defendant Singh served as the Company’s CFO from March 31, 2017

until January 7, 2019. Throughout the Class Period, Singh signed certifications in

each of the Company’s periodic financial reports pursuant to SOX, stating that to

her knowledge, each report fully complied with the requirements of Section 13(a) or

15(d) of the Exchange Act; and the information in each report fairly presented, in all

material respects, the financial condition and results of operations of the Company.

      23.    Defendants Herbert and Singh are herein referred to as “Officer

Defendants.”

      24.    Each of the Officer Defendants:

             a.     directly participated in the management of the Company;

             b.     was directly involved in the day-to-day operations of the

                    Company at the highest levels;




                                          8
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 9 of 121




            c.    was privy to confidential proprietary information concerning the

                  Company and its business and operations;

            d.    was directly or indirectly involved in drafting, producing,

                  reviewing and/or disseminating the false and misleading

                  statements and information alleged herein;

            e.    was directly or indirectly involved in the oversight or

                  implementation of the Company’s internal controls;

            f.    was aware of or recklessly disregarded the fact that the false and

                  misleading statements were being issued concerning the

                  Company;

            g.    approved or ratified these statements in violation of the federal

                  securities laws; and

            h.    signed false SOX certifications.

      25.   Defendant Steven D. Barnhart (“Barnhart”) has been a member of

USAT’s Board since October 2009. He is a member of its Audit Committee.

      26.   Defendant Joel Brooks (“Brooks”) has been a member of USAT’s

Board since March 2007.

      27.   Defendant Robert L. Metzger (“Metzger”) has been a member of

USAT’s Board since March 2016. He is the chair of its Audit Committee.




                                         9
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 10 of 121




      28.    Defendant Albin F. Moschner (“Moschner”) joined the Board in May

2012, and became its Chairman in January 2019.

      29.    Defendant William J. Reilly, Jr. (“Reilly”) has been a member of the

Board since July 2012.

      30.    Defendant William J. Schoch (“Schoch”) has been a member of the

Board since July 2012. He is a member of its Audit Committee.

      31.    Defendants Barnhart, Brooks, Metzger, Moschner, Reilly, and Schoch

are herein referred to as “Board Defendants.”

      32.    Each of the Board Defendants reviewed and signed the Registration

Statement for the SPO.

      33.    Collectively, Defendants USAT, the Officer Defendants, and the Board

Defendants are herein referred to as the “USAT Defendants.”

      34.    Defendant William Blair & Company, L.L.C. (“William Blair”) acted

as sole book-running manager and underwriter for the SPO and assisted in the

preparation and dissemination of USAT’s SPO materials (“Offering Documents”).

William Blair’s headquarters are located at 150 North Riverside Plaza, Chicago,

Illinois 60606.

      35.    Defendant Craig-Hallum Capital Group LLC (“Craig-Hallum”) acted

as co-manager and underwriter for the SPO. Craig-Hallum’s headquarters are

located at South 9th Street, Suite 350, Minneapolis, Minnesota 55402.



                                        10
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 11 of 121




      36.   Defendant Northland Securities, Inc. (“Northland”) acted as co-

manager and underwriter for the SPO. Northland’s headquarters are located at 150

South Fifth Street, Suite 3300, Minneapolis, Minnesota 55402.

      37.   Defendant Barrington Research Associates, Inc. (“Barrington”) acted

as co-manager and underwriter for the SPO. Barrington’s headquarters are located

at 161 North Clark Street, Suite 2950, Chicago, Illinois 60601.

      38.   Defendants William Blair, Craig-Hallum, Northland, and Barrington

are herein collectively referred to as the “Underwriter Defendants.”

      39.   Collectively, the USAT Defendants and the Underwriter Defendants

are herein referred to as “Defendants.”

      40.   Pursuant to the Securities Act, each Defendant is strictly liable for the

false and misleading statements in the Offering Documents, subject to affirmative

defenses.

      41.   USAT is liable for the acts of the Officer Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency as

all of the wrongful acts complained of herein were carried out within the scope of

their employment with USAT.

      42.   The scienter of the Officer Defendants and other employees and agents

of the Company is similarly imputed to USAT under respondeat superior and

agency principles.



                                          11
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 12 of 121




                        SUBSTANTIVE ALLEGATIONS

                                    Background

      43.     On September 29, 2015, USAT admitted that it had material

weaknesses in its internal controls over financial reporting.

      44.     In a Form NT 10-K filed with the SEC on that day, the Company

disclosed that its management’s assessment of its disclosure controls and procedures

and internal control over financial reporting identified internal control deficiencies,

most significantly process over the reconcilement, analysis and management

oversight of certain customer accounts receivable balances related to customer

processing and service fees. The Company admitted that the procedures in place did

not identify a large number of uncollectible small balance accounts receivable,

explaining:

              The Company’s management assessed the effectiveness of
              its disclosure controls and procedures and internal control
              over financial reporting as of June 30, 2015. Based on its
              assessment, management identified deficiencies in both
              the design and operating effectiveness of the Company’s
              internal control over financial reporting, which when
              aggregated represent a material weakness in internal
              control. The most significant of these was the process over
              the reconcilement, analysis and management oversight of
              certain customer accounts receivable balances related to
              customer processing and service fees. The procedures in
              place did not identify a large number of small balance
              accounts that may be uncollectible and were not
              appropriately dispositioned, collected, remediated,
              reserved for and/or written-off. As a result, the Company
              changed its June 30, 2015 financial results included in its


                                          12
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 13 of 121




             September 10, 2015 press release by increasing its bad
             debt reserve by approximately $450 thousand resulting in
             an after-tax charge of approximately $270 thousand
             relating to these customer accounts receivable.

      45.    One year later, in the Company’s Form 10-K for the fiscal year ended

June 30, 2016, filed with the SEC on September 13, 2016, the Company told

investors that it was “committed to remediating the control deficiencies that gave

rise to the material weakness.”

      46.    Defendant Singh joined the Company effective March 31, 2017.

  Defendants Misrepresent the Company’s Fourth Quarter and Fiscal Year
                         2017 Operating Results

      47.    The Class Period begins on August 22, 2017, when, prior to the opening

of the stock market, USAT issued a press release announcing operating results for

the fourth quarter and fiscal year ended June 30, 2017. The Company reported

“record quarterly revenue of $34.3 million, a year-over-year increase of 56%

marking the 31st consecutive quarter of growth.” “Record net connections of 64,000”

represented “a year-over-year increase of 129%.” USAT also reported “[q]uarterly

GAAP net income of $0.2 million, or $0.01 per share, compared to net loss of

$(872,000), or $(0.02) per share for the prior year period.”

      48.    On an annual basis, “[r]ecord total revenue” was reported “of $104.1

million, a year-over-year increase of 35%.” A “[r]ecord 568,000 net connection to

ePort services as of June 30, 2017, represent[ed] a year-over-year increase of 32%.”



                                         13
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 14 of 121




      49.    In USAT’s press release announcing its results, reviewed and approved

by Singh and Herbert, Herbert touted the record results:

             Our fiscal fourth quarter performance capped a strong year
             for USA Technologies. We achieved record revenue, and
             added the highest number of connections to our ePort
             service in the company’s history. We are executing well in
             an accelerating market and have exceeded our long-term
             goals of attaining $100 million in annual revenue and
             500,000 connections this fiscal year.

      50.    At an earnings call held the same day, Defendant Herbert further

emphasized the Company’s “record-breaking fourth quarter and fiscal year,”

explaining that in the fourth quarter of 2016 alone, USAT added more new

connections than in the entire 2015 fiscal year. Herbert also told analysts that Singh

had already had a “swift and positive impact” on the Company’s finance function in

only five months at USAT.

      51.    Singh added on the earnings call that in fiscal year 2017, USAT

“exceeded our long-term goals by achieving $104 million in revenue and 568,000 in

connections, all while driving growth in profitability and expansion in our operating

margins.”

      52.    The next day, on August 23, 2017, USAT filed its annual report for the

fiscal year ended June 30, 2017 with the SEC (“2017 10-K”). In the 2017 10-K,

Defendants USAT, Herbert, and Singh reported USAT’s financial results for the




                                         14
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 15 of 121




fiscal year. They also told investors that the Company had solved its previous

internal control problems.

      53.    The 2017 10-K stated that the Company’s internal controls over

financial reporting were effective as of June 30, 2017 based on criteria established

in the 2013 Internal Control — Integrated Framework issued by the Committee of

Sponsoring Organizations (“COSO”) of the Treadway Commission (the “COSO

Framework”). USAT explained that Herbert and Singh had assessed the

effectiveness of its internal control over financial reporting as of June 30, 2017 and

had concluded that the Company had remedied its internal control weaknesses,

stating in relevant part:

             We identified in our Form 10-K for the fiscal year ended
             June 30, 2016 (the “2016 Form 10-K”), significant
             deficiencies that, when aggregated, resulted in a material
             weakness in our internal controls over financial reporting.

             In response to these weaknesses, we have designed and
             implemented a series of internal controls related to a
             number of business process areas, including:

                    • Identification, analysis and accrual of merchant
                      receivables at period-end

                    • Detailed review of the accounts receivable
                      aging, and

                    • Search for and analysis of unrecorded liabilities
                      prior to period close.

             We have successfully completed the testing and
             remediation necessary to conclude that the material


                                         15
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 16 of 121




             weakness identified in our 2016 Form 10-K has been
             remediated.

      54.    The 2017 10-K was signed by Defendants Herbert and Singh. Herbert

and Singh also signed certifications pursuant to SOX attesting that the Company’s

financial statements “fairly present in all material respects the financial condition,

results of operations and cash flows of the registrant as of, and for, the periods

presented in this report.”

      55.     Herbert and Singh also attested in reciprocal certifications that they

had designed “disclosure controls and procedures” and “internal control over

financial reporting” required “to provide reasonable assurance regarding the

reliability of financial reporting and the preparation of financial statements for

external purposes in accordance with generally accepted accounting principles:

                The registrant’s other certifying officer and I are
                responsible for establishing and maintaining disclosure
                controls and procedures (as defined in Exchange Act
                Rules 13a-15(e) and 15d-15(e)) and internal control
                over financial reporting (as defined in Exchange Act
                Rules 13a-15(f) and 15d-15(f)) for the registrant and
                have:

                       a.     Designed such disclosure controls and
                procedures, or caused such disclosure controls and
                procedures to be designed under our supervision, to
                ensure that material information relating to the
                registrant, including its consolidated subsidiaries, is
                made known to us by others within those entities,
                particularly during the period in which this report is
                being prepared;



                                         16
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 17 of 121




                       b.      Designed such internal control over
                financial reporting, or caused such internal control over
                financial reporting to be designed under our
                supervision, to provide reasonable assurance regarding
                the reliability of financial reporting and the preparation
                of financial statements for external purposes in
                accordance with generally accepted accounting
                principles;

                       c.    Evaluated the effectiveness of the
                registrant’s disclosure controls and procedures and
                presented in this report our conclusions about the
                effectiveness of the disclosure controls and procedures,
                as of the end of the period covered by this report based
                upon such evaluation; and

                       d.     Disclosed in this report any change in the
                registrant’s internal control over financial reporting
                that occurred during the registrant’s most recent fiscal
                quarter (the registrant’s fourth fiscal quarter in the case
                of an annual report) that has materially affected or is
                reasonably likely to materially affect, the registrant’s
                internal control over financial reporting[.]

      57.   The 2017 10-K was materially false and misleading because

Defendants USAT, Herbert, and Singh knew or recklessly disregarded that it

materially misstated the Company’s financial statements and failed to disclose

material weaknesses in its internal controls, which Defendants later admitted.

      58.   According to the Audit Committee’s investigation and the additional

findings reported in the Company’s annual report on Form 10-K for the fiscal year

ended June 30, 2019, which also included USAT’s audited consolidated financial

statements for the fiscal year ended June 30, 2018, which had not previously been



                                          17
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 18 of 121




filed, as well as restatements of previously filed consolidated financial statements,

filed on October 9, 2019 (“2019 10-K”) and its amended 2019 10-K filed on

November 14, 2019 (“2019 10-K/A”), the Company prematurely and/or

inappropriately recognized revenue and reported connections associated with certain

transactions at or near the end of financial reporting periods, accounted for

transactions without being apprised of the salient transaction terms, recorded certain

charges as expenses rather than reductions of reported revenues in earlier fiscal

quarters, failed to ensure adequate communication between the sales and finance

functions of the Company so as to allow proper and timely evaluation of the

accounting treatment of the examined transactions, failed to ensure that employee

complaints and concerns were investigated, if needed remediated, and reported to

the Company’s auditor and/or the Audit Committee, failed to ensure a proper tone

and control awareness that focused on achieving consistent application of accounting

policies and procedures and strict adherence to GAAP, and failed to ensure that

required accounting methodologies, policies and supporting documentation were in

place. Consequently, the financial statements reported in the 2017 10-K were the

result of improper accounting related to revenue recognition, deferred income tax

accounting, sales-tax reserves, reserves for bad debts, sales return reserves,

inventory reserves, sale-leaseback accounting, balance sheet classification of debt

and preferred stock, and capitalization of sales commissions.



                                         18
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 19 of 121




      59.    As disclosed in USAT’s 2019 10-K, in the 2017 10-K, the Company

overstated its assets as of June 30, 2017 by $30.1 million (or 44.6%), understated its

liabilities by $8 million (or 20.1%), overstated shareholders’ equity by $41.3 million

(or 168.8%), overstated revenues by $2.7 million (or 2.6%), overstated gross profit

by $1.6 million (or 6.3%), understated loss before income taxes by $5.6 million (or

76.1%), understated net loss by $5.6 million (or 69%), and understated loss per share

by $0.14 or (or 70%).

      60.    The 2017 10-K also included a report by RSM to the Board and

shareholders, stating that RSM had audited the Company’s financial statements and

concluded that they were presented fairly, in all material respects, in conformity with

GAAP. RSM also issued an opinion on USAT’s internal control over financial

reporting stating that in its opinion, USAT maintained, in all material respects,

effective internal control over financial reporting as of June 30, 2017, based on

criteria established in the COSO Framework.

      61.    RSM’s clean audit opinions, however, were the result of Defendants

Herbert, and Singh lying to RSM in connection with its audit, and were therefore

materially false and misleading. As a result on February 6, 2019, RSM withdrew its

audit opinions for the 2017 10-K, informing investors that they could no longer rely

on management’s representations.




                                          19
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 20 of 121




                           The Cantaloupe Acquisition

       62.    On November 7, 2017, USAT announced that it had entered into a

definitive agreement to acquire Cantaloupe Systems, Inc. (“Cantaloupe”), a provider

of cloud and mobile solutions for vending, micro markets, and office coffee service.

The acquisition was for $65 million in cash and $19.8 million in USAT common

stock. The acquisition closed on November 9, 2017.

 Defendants Misrepresent the Company’s First Quarter for Fiscal Year 2018
                            Operating Results

       63.    On November 8, 2017, prior to the opening of the U.S. securities

markets, the Company issued a press release announcing its financial results for the

first quarter ended September 30, 2017 for fiscal year 2018

       64.    USAT reported (a) “[r]evenue of $25.6 million, a year-over-year

increase of 19% marking the 32nd consecutive quarter of growth,” and (b) “[n]et

connections of 26,000, a year-over-year increase of 37%.”

       65.    In the press release announcing the results, approved by Singh and

Herbert, Herbert stated that the “first quarter was a strong start to our fiscal year,

marked by continued momentum of cashless acceptance in our target market.”

       66.    Singh added in the press release that “I am very pleased with our first

quarter results. Consistent with our strategy, we grew revenue, while increasing our

[License & Transaction] margins and managing expenses, which led to improved

profitability.”


                                         20
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 21 of 121




      67.      The press release also stated that “[a]s a result of the announced

agreement with Cantaloupe Systems, USAT is updated its outlook for fiscal 2018 …

and now expects pro-forma combined revenue to be between $137 million to $142

million and adjusted EBITDA to be between $12.5 million to $13.5 million.”

      68.      On the earnings conference call conducted shortly after the issuance of

the press release, Singh emphasized that “[w]e are pleased to announce another

stellar quarter with strong performance and growth across all key performance

indicators.”

      69.      On November 9, 2017, the Company filed the 1Q 2018 10-Q with the

SEC, providing the Company’s first quarter 2018 financial results. The 1Q 2018 10-

Q was signed by Defendants Herbert and Singh. Herbert and Singh also signed

certifications pursuant to SOX attesting that the Company’s financial statements

“fairly present in all material respects the financial condition, results of operations

and cash flows of the registrant as of, and for, the periods presented in this report.”

      70.      Herbert and Singh also attested in reciprocal certifications that they

had designed “disclosure controls and procedures” and “internal control over

financial reporting” required “to provide reasonable assurance regarding the

reliability of financial reporting and the preparation of financial statements for

external purposes in accordance with generally accepted accounting principles:

                  The registrant’s other certifying officer and I are
                  responsible for establishing and maintaining disclosure

                                          21
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 22 of 121




        controls and procedures (as defined in Exchange Act
        Rules 13a-15(e) and 15d-15(e)) and internal control
        over financial reporting (as defined in Exchange Act
        Rules 13a-15(f) and 15d-15(f)) for the registrant and
        have:

               a.     Designed such disclosure controls and
        procedures, or caused such disclosure controls and
        procedures to be designed under our supervision, to
        ensure that material information relating to the
        registrant, including its consolidated subsidiaries, is
        made known to us by others within those entities,
        particularly during the period in which this report is
        being prepared;

               b.      Designed such internal control over
        financial reporting, or caused such internal control over
        financial reporting to be designed under our
        supervision, to provide reasonable assurance regarding
        the reliability of financial reporting and the preparation
        of financial statements for external purposes in
        accordance with generally accepted accounting
        principles;

               c.    Evaluated the effectiveness of the
        registrant’s disclosure controls and procedures and
        presented in this report our conclusions about the
        effectiveness of the disclosure controls and procedures,
        as of the end of the period covered by this report based
        upon such evaluation; and

               d.     Disclosed in this report any change in the
        registrant’s internal control over financial reporting
        that occurred during the registrant’s most recent fiscal
        quarter (the registrant’s fourth fiscal quarter in the case
        of an annual report) that has materially affected or is
        reasonably likely to materially affect, the registrant’s
        internal control over financial reporting[.]




                                  22
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 23 of 121




      72.    The 1Q 2018 10-Q stated there were no changes in internal controls

over financial reporting that occurred during the quarter ended September 30, 2017

that materially affected or were reasonably likely to materially affect the Company’s

internal controls over financial reporting.

      73.    The 1Q 2018 10-Q was materially false and misleading because

Defendants USAT, Herbert, and Singh knew or recklessly disregarded that it

materially misstated the Company’s financial statements and failed to disclose

material weaknesses in its internal controls, which Defendants later admitted.

      74.    According to the Audit Committee’s investigation and the additional

findings reported in the 2019 10-K and 2019 10-K/A, the Company prematurely

and/or inappropriately recognized revenue and reported connections associated with

certain transactions at or near the end of financial reporting periods, accounted for

transactions without being apprised of the salient transaction terms, recorded certain

charges as expenses rather than reductions of reported revenues in earlier fiscal

quarters, failed to ensure adequate communication between the sales and finance

functions of the Company so as to allow proper and timely evaluation of the

accounting treatment of the examined transactions, failed to ensure that employee

complaints and concerns were investigated, if needed remediated, and reported to

the Company’s auditor and/or the Audit Committee, failed to ensure a proper tone

and control awareness that focused on achieving consistent application of accounting



                                          23
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 24 of 121




policies and procedures and strict adherence to GAAP, and failed to ensure that

required accounting methodologies, policies and supporting documentation were in

place. Consequently, the financial statements reported in the 1Q 2018 10-Q were the

result of improper accounting related to revenue recognition, deferred income tax

accounting, sales-tax reserves, reserves for bad debts, sales return reserves,

inventory reserves, sale-leaseback accounting, balance sheet classification of debt

and preferred stock, and capitalization of sales commissions.

      75.   As disclosed in USAT’s 2019 10-K, in the 1Q 2018 10-Q, the Company

overstated its assets by $31.4 million (or 30.2%), understated liabilities by $8.9

million (or 23.5%), overstated shareholders’ equity by $43.4 million (or 69.3%),

overstated revenues by $358,000 (or 1.4%), overstated gross profit by $1.0 million

(or 16.5%), understated loss before income taxes by $1.5 million (or 68.2%),

understated net loss by $2.0 million (or 78.2%), and understated loss per share by

$0.04 or (or 80%).

Defendants Misrepresent the Company’s Second Quarter for Fiscal Year 2018
                            Operating Results

      76.   On February 8, 2018, before the market opened, the Company issued a

press release announcing its second quarter financial results for the period ending

December 31, 2017 for the fiscal year 2018. On an earnings call held the same day,

Herbert and Singh again reported strong results and increased management’s

guidance for the year.


                                        24
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 25 of 121




      77.    In the February 8, 2018 press release, USAT reported (a) “[r]evenue of

32.5 million, which reflects the acquisition of Cantaloupe [] on November 9, 2017,

increased 49% year-over-year, marking the 33rd consecutive quarter of growth,” and

(b) “[n]ew net connections of 311,000, which include approximately 270,000

connections related to the acquisition of Cantaloupe and bring total connections over

900,000.”

      78.    In the press release announcing the results, approved and reviewed by

Singh and Herbert, Herbert stated that the “[w]e are very pleased with the significant

progress we have made in integrating Cantaloupe into our organization.”

      79.    Singh added in the February 8, 2018 press release that “[t]he integration

with Cantaloupe is proceeding very well.”

      80.    On a conference call conducted shortly after the issuance of the

February 8, 2018 press release, Herbert emphasized his knowledge of the

Company’s operations and its fast-paced revenue growth rate:

             Second quarter revenue increased 26% on a pro forma
             basis from the year ago period, an increase of 49% on a
             historical basis, which represents an acceleration in our top
             line growth and marks our 33rd consecutive quarter of
             year-over-year revenue growth. Given our increased scale
             and by continuing to leverage operating expenses, we were
             successful in converting this revenue growth to improving
             our non-GAAP profitability. Our service continues to be
             utilized by consumers at an increasing rate including the
             two months of results from Cantaloupe in the second
             quarter, we processed nearly 145 million transactions for
             approximately $273 million in value.

                                          25
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 26 of 121




                                  ***

      We are very pleased with the early success we've achieved
      in cross-selling our new cloud-based analytics software
      into the existing USAT customer base. During the month
      of December alone, we signed 20 customer agreements to
      add one or more of the performance optimization elements
      in our new analytics software into their existing ePort
      Connect cashless payment services.

                                  ***

      For USAT, we were able to increase our revenue per
      connection while bringing more value to our customers
      and we added approximately 3,400 connections in the
      process as existing customers took the opportunity to also
      expand our cashless locations. We expect to begin
      generating revenue from these contract expansions in the
      fiscal third quarter.

                                  ***

      We've always said that we will flex on hardware in order
      to acquire the long-term, sticky, recurring revenue
      associated with our services and the stakes for that are now
      much higher, because if we had four services, four core
      services previously, now we have eight. So the revenue
      opportunity associated with that hardware sale long-term
      is very significant, but yeah, I think what we will see is the
      number will fluctuate.

81.   Singh added:

      Our business model features a high proportion of recurring
      revenue from a sticky customer base…. [O]ur strategy is
      to use equipment sales as an enabler for driving long-term
      higher margin recurring revenue by leveraging the
      relationship made from the initial connection…. Given the
      success we have seen so far with our combined offering,
      we are raising our revenue guidance to be between 140


                                   26
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 27 of 121




             million to 145 million and adjusted EBITDA to be
             between 13.5 million to 14.5 million.

       82.   On February 9, 2018, after the market closed, the Company filed the

2Q 2018 10-Q with the SEC, providing the Company’s first quarter 2018 financial

results. The 2Q 2018 10-Q was signed by Defendants Herbert and Singh, and

contained signed certifications pursuant to SOX by Defendants Herbert and Singh

attesting to the accuracy of the Company’s financial reporting and the disclosure of

all fraud.

       83.   The 2Q 2018 10-Q stated there were no changes in internal controls

over financial reporting that occurred during the quarter ended December 31, 2017

that materially affected or were reasonably likely to materially affect the Company’s

internal controls over financial reporting.

       84.   Herbert and Singh also signed certifications pursuant to SOX attesting

that the Company’s financial statements “fairly present in all material respects the

financial condition, results of operations and cash flows of the registrant as of, and

for, the periods presented in this report.”

       85.    Herbert and Singh also attested in reciprocal certifications that they

had designed “disclosure controls and procedures” and “internal control over

financial reporting” required “to provide reasonable assurance regarding the

reliability of financial reporting and the preparation of financial statements for

external purposes in accordance with generally accepted accounting principles:


                                              27
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 28 of 121




        The registrant’s other certifying officer and I are
        responsible for establishing and maintaining disclosure
        controls and procedures (as defined in Exchange Act
        Rules 13a-15(e) and 15d-15(e)) and internal control
        over financial reporting (as defined in Exchange Act
        Rules 13a-15(f) and 15d-15(f)) for the registrant and
        have:

               a.     Designed such disclosure controls and
        procedures, or caused such disclosure controls and
        procedures to be designed under our supervision, to
        ensure that material information relating to the
        registrant, including its consolidated subsidiaries, is
        made known to us by others within those entities,
        particularly during the period in which this report is
        being prepared;

               b.      Designed such internal control over
        financial reporting, or caused such internal control over
        financial reporting to be designed under our
        supervision, to provide reasonable assurance regarding
        the reliability of financial reporting and the preparation
        of financial statements for external purposes in
        accordance with generally accepted accounting
        principles;

               c.    Evaluated the effectiveness of the
        registrant’s disclosure controls and procedures and
        presented in this report our conclusions about the
        effectiveness of the disclosure controls and procedures,
        as of the end of the period covered by this report based
        upon such evaluation; and

               d.     Disclosed in this report any change in the
        registrant’s internal control over financial reporting
        that occurred during the registrant’s most recent fiscal
        quarter (the registrant’s fourth fiscal quarter in the case
        of an annual report) that has materially affected or is




                                  28
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 29 of 121




                reasonably likely to materially affect, the registrant’s
                internal control over financial reporting[.]

      87.    The 2Q 2018 10-Q was materially false and misleading because

Defendants USAT, Herbert, and Singh knew or recklessly disregarded that it

materially misstated the Company’s financial statements and failed to disclose

material weaknesses in its internal controls, which Defendants later admitted.

      88.    According to the Audit Committee’s investigation and the additional

findings reported in the 2019 10-K and 2019 10-K/A, the Company prematurely

and/or inappropriately recognized revenue and reported connections associated with

certain transactions at or near the end of financial reporting periods, accounted for

transactions without being apprised of the salient transaction terms, recorded certain

charges as expenses rather than reductions of reported revenues in earlier fiscal

quarters, failed to ensure adequate communication between the sales and finance

functions of the Company so as to allow proper and timely evaluation of the

accounting treatment of the examined transactions, failed to ensure that employee

complaints and concerns were investigated, if needed remediated, and reported to

the Company’s auditor and/or the Audit Committee, failed to ensure a proper tone

and control awareness that focused on achieving consistent application of accounting

policies and procedures and strict adherence to GAAP, failed to correctly account

for the Cantaloupe acquisition, failed to put appropriate financial reporting controls

and processes in place to prevent or detect material errors in Cantaloupe’s financial


                                         29
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 30 of 121




statements on the date of and subsequent to the acquisition, failed to adequately or

consistently perform financial integration of Cantaloupe, failed to conform certain

of Cantaloupe’s accounting practices to the Company’s accounting policies and to

GAAP, and failed to ensure that required accounting methodologies, policies and

supporting documentation were in place. Consequently, the financial statements

reported in the 2Q 2018 10-Q were the result of improper accounting related to

revenue recognition, deferred income tax accounting, sales-tax reserves, reserves for

bad debts, sales return reserves, inventory reserves, sale-leaseback accounting,

balance sheet classification of debt and preferred stock, and capitalization of sales

commissions.

      89.    As disclosed in USAT’s 2019 10-K, in the 2Q 2018 10-Q, the Company

overstated its assets by $17.7 million (or 10.6%), understated liabilities by $11.0

million (or 13.5%), overstated shareholders’ equity by $31.8 million (or 38.7%),

overstated quarterly revenues by $974,000 (or 3.1%), understated quarterly loss

before income taxes by $908,000 (or 20.9%), overstated quarterly net loss by $8.3

million (or 198.4%), and overstated quarterly loss per share by $0.16 or (or 200%).

Defendants Misrepresent the Company’s Third Quarter for Fiscal Year 2018
Operating Results

      90.    On May 8, 2018, before the market opened, the Company issued a press

release announcing its third quarter financial results for the period ending March 31,

2018 for the fiscal year 2018


                                         30
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 31 of 121




      91.   USAT reported (a) “[r]evenue of 35.8 million, increased 35% year-

over-year, marking the 34th consecutive quarter of growth,” and (b) “[n]ew net

connections of 64,000.”

      92.   In the May 8, 2018 press release, reviewed and approved by Singh and

Herbert, Herbert told investors: “Our third fiscal quarter results demonstrate the

successful integration of Cantaloupe, including additional cross-selling wins,

improved operational efficiencies, as well as revenue and margin expansion across

our business.”

      93.   On an earnings conference call convened shortly after the issuance of

May 8, 2018 press release, both Herbert and Singh portrayed themselves as hands-

on senior executives, intimately familiar with USAT’s operations.

      94.   Herbert emphasized on the call that “during the third quarter, we

exceeded all of the long-term revenue margin targets that we put in place less than

six months ago.” The Company’s Audit Committee later determined that pressure to

achieve these same targets resulted in accounting fraud.

      95.   Singh added that the:

            [S]trength and consistency of our business model is
            evident in our third quarter results…. We also generated
            an almost 500 basis point expansion in our adjusted
            EBITDA margin as we benefited from significant
            operating leverage due to our growing scale…. Our long-
            term customer contracts and diversified offerings provides
            us with a highly visible and high margin recurring revenue
            streams…. In addition, we continue to experience quarter-

                                        31
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 32 of 121




             over-quarter variability in equipment revenue, depending
             on the mix of services sold in a given quarter.… The sales
             team has done a fantastic job with the cross-sells and we
             expect to see the benefit of that in the future quarters.

      96.    On May 10, 2018, after the market closed, the Company filed the 3Q

2018 10-Q with the SEC, providing the Company’s third quarter 2018 financial

results, including its revenues, and position. The 3Q 2018 10-Q was signed by

Defendants Herbert and Singh, and contained signed certifications pursuant to SOX

by Defendants Herbert and Singh attesting to the accuracy of the Company’s

financial reporting and the disclosure of all fraud.

      97.    The 3Q 2018 10-Q stated there were no changes in internal controls

over financial reporting that occurred during the quarter ended March 31, 2018 that

materially affected or were reasonably likely to materially affect the Company’s

internal controls over financial reporting.

      98.    The 3Q 2018 10-Q was materially false and misleading because

Defendants USAT, Herbert, and Singh knew or recklessly disregarded that it

materially misstated the Company’s financial statements and failed to disclose

material weaknesses in its internal controls, which Defendants later admitted.

      99.    According to the Audit Committee’s investigation and the additional

findings reported in the 2019 10-K and 2019 10-K/A, the Company prematurely

and/or inappropriately recognized revenue and reported connections associated with

certain transactions at or near the end of financial reporting periods, accounted for


                                          32
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 33 of 121




transactions without being apprised of the salient transaction terms, recorded certain

charges as expenses rather than reductions of reported revenues in earlier fiscal

quarters, failed to ensure adequate communication between the sales and finance

functions of the Company so as to allow proper and timely evaluation of the

accounting treatment of the examined transactions, failed to ensure that employee

complaints and concerns were investigated, if needed remediated, and reported to

the Company’s auditor and/or the Audit Committee, failed to ensure a proper tone

and control awareness that focused on achieving consistent application of accounting

policies and procedures and strict adherence to GAAP, failed to correctly account

for the Cantaloupe acquisition, failed to put appropriate financial reporting controls

and processes in place to prevent or detect material errors in Cantaloupe’s financial

statements on the date of and subsequent to the acquisition, failed to adequately or

consistently perform financial integration of Cantaloupe, failed to conform certain

of Cantaloupe’s accounting practices to the Company’s accounting policies and to

GAAP, and failed to ensure that required accounting methodologies, policies and

supporting documentation were in place. Consequently, the financial statements

reported in the 2Q 2018 10-Q were the result of improper accounting related to

revenue recognition, deferred income tax accounting, sales-tax reserves, reserves for

bad debts, sales return reserves, inventory reserves, sale-leaseback accounting,




                                         33
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 34 of 121




balance sheet classification of debt and preferred stock, and capitalization of sales

commissions.

      100. As disclosed in the Company’s 2019 10-K, in the 3Q 2018 10-Q, USAT

overstated its assets by $22.7 million (or 13.4%), understated liabilities by $10.6

million (or 12.4%), overstated shareholders’ equity by $36.4 million (or 45.9%),

overstated quarterly revenues by $2.2 million (or 6.7%), overstated quarterly gross

profit by $2.1 million (or 21.3%), understated quarterly loss before income taxes by

$2.2 million (or 69.5%), overstated quarterly net income by $4.4 million (turning a

$3.6 million loss into $826,000 income), and overstated quarterly income per share

by $0.09 (turning a $0.07 loss into $0.02 income).

      Defendants Misstate Facts In the Offering Documents For the SPO

      101. On May 9, 2018, USAT filed a Registration Statement on Form S-1

with the SEC (“Registration Statement”).

      102. On May 22, 2018, USAT’s Registration Statement, Amendment No. 1,

was declared effective by the SEC.

      103. On May 23, 2018, USAT filed the Prospectus pursuant to Rule

424(b)(4).

      104. The SPO was priced at $11 per share, with 5,432,583 shares of USAT

common stock to be sold by the Company and 553,187 shares of USAT common

stock to be sold by certain selling shareholders. In addition, USAT granted the



                                         34
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 35 of 121




underwriters an option to purchase up to 897,866 additional shares from the

Company.

      105. On May 25, 2018, USAT issued a press release announcing the closing

of its SPO, which generated gross proceeds of $75.7 million. USAT sold 6,330,449

shares of its common stock in the SPO, reflecting the full exercise of the

underwriters’ option to purchase additional shares. Underwriters sold an additional

553,187 shares of USAT common stock on behalf of selling shareholders.

      106. The Offering Documents for USAT’s SPO were materially false. The

Prospectus incorporated by reference the Company’s 2017 10-K, 1Q 2018 10-Q, 2Q

2018 10-Q, and 3Q 2018 10-Q, which were materially false due to the Company’s

failure to record the Cantaloupe acquisition in accordance with GAAP, appropriately

classify its preferred stock on the Company’s balance sheet, and to recognize

revenue and expenses in accordance with GAAP and its own policies.

      107. The Company itself subsequently recognized that these financial

statements were materially misleading, admitting to investors that seven quarters of

financial reports (including the 2017 10-K, Q1 2018 10-Q, Q2 2018 10-Q, and Q3

2018 10-Q) could no longer be relied on and would have to be restated.

      108. This action was brought within one year of the discovery of the

untruthfulness of the statements and omissions and within three years of the SPO.




                                        35
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 36 of 121




  The Truth Begins to Emerge and Materialize Through Partial Disclosures

      109. On September 11, 2018, before the market opened, USA Technologies

disclosed that it was unable to timely file its 2018 10-K with the SEC for the fiscal

year ended June 30, 2018 as the Audit Committee of the Board was “conducting an

internal investigation of current and prior period matters relating to certain of the

Company’s contractual arrangements, including the accounting treatment, financial

reporting and internal controls related to such arrangements.”

      110. On this news, USAT’s stock declined 39.9% from a $15.30 closing

price on September 10, 2018 to a $9.20 closing price on September 11, 2018.

Trading volume was approximately 6.5 million shares, or approximately six times

normal trading volume.

      111. As the internal investigation proceeded without any news or

conclusion, market analysts and investors lost confidence in USAT.

      112. On September 28, 2018, Bloomberg News reported that “[i]nterest in

news about [USAT] was unusually high…. Reader interest was at the highest level

compared with the 30-day average based on Bloomberg measurements of the

number of times people call up news stories or search for articles on a specific

company. News flow gauges the amount of stories being published on a company

relative to the previous 45 days. [USAT] shares fell 10 percent, compared with the




                                         36
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 37 of 121




0.2 percent decline in the S&P 500 Index. Trading volume was 61 percent more than

the 20-day average…. The stock is down 22 percent in the past week.”

       113. On October 1, 2019, prior to the opening of trading, USAT issued a

press release stating that the “[internal] investigation [being conducted by the Audit

Committee] remains ongoing and, as such, the Company was not in a position to file

the Annual Report within the 15 calendar day extension provided by the 12b-25

filing.”

       114. Also on October 1, 2019, Theflyonthewall.com, an investment

newsletter, reported that Barrington Research analyst Gary Prestopino had

“temporarily suspended his investment rating on [USAT] citing the continuing delay

in issuing its fiscal 2018 annual report ‘coupled with a lack of ability to provide any

transparency into the issues revolving around its inability to issue’ the report.”

       115. The Philadelphia Business Journal (“Journal”) also reported on

October 5, 2018 that USAT “continued to lose ground in the weeks that followed

[September 11, 2018], with the stock falling by 54 percent since the day before the

announcement.” The Journal concluded that “Investors are not generally fans of

uncertainty.” According to the Journal, Keith Noonan of Motley Fool had noted that

“it’s possible that sales and earnings for the year and other periods could see

substantial downward revisions, and that the company could face regulatory

penalties and legal action.”



                                          37
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 38 of 121




      116. The newsletter Stocks Under $10, published by TheStreet.com,

reported on November 6, 2018, that “the overhang that is the ongoing internal

investigation and the failure to report its financials in a timely manner that has it

noncompliant with Nasdaq [listing rules] remains…. No matter how much we may

want to own USAT shares as a way to profit from the growing adoption of mobile

payments, despite the tempting fall in the share price, the time isn’t right as yet to

add them back to the active portfolio.”

      117. On November 9, 2018, at 2.07 p.m., Bloomberg News reported that

USAT was lower for the sixth consecutive day, and “was on track for the longest

losing streak since the period ended Oct. 1, 2015.” Bloomberg News reported that

USAT had “lost a total of 12 percent during the streak while the Russell 2000

Technology Index fell 1.3 percent.

      118. USAT’s losing streak continued for a seventh consecutive day on

November 12, 2018, falling an additional $0.20 per share to close at $5.22 per share.

      119. On November 13, 2018, after the market closed, USAT filed a

notification of inability to file Form 10-Q with the SEC on Form NT 10-Q,

explaining that due to the previously disclosed investigation, it would not timely file

its quarterly report on Form 10-Q for the fiscal quarter ended September 30, 2018.

      120. On November 13, 2018, USAT shares declined another 9.7%, or $0.51

per share, to close at $4.71 per share on 1.5 million shares traded.



                                          38
          Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 39 of 121




      121. In short, between September 12, 2018 and November 13, 2018 USAT’s

stock price fell 53.6%, from $10.15 per share on September 12, 2018 to $4.71 per

share on November 13, 2018.

      122. On January 11, 2019, after the market closed, USAT announced that

Singh had “resigned” as the Company’s CFO, effective January 7, 2019. Upon

information and belief, Singh was forced to resign as a result of the accounting fraud.

      123. On January 14, 2019, before the market opened, USAT filed a Form 8-

K reporting certain findings of the Audit Committee’s investigation. The Company

reported that the Audit Committee had substantially completed its investigation,

which focused principally on certain customer transactions entered into by the

Company during fiscal years 2017 and 2018. The Audit Committee found that, for

certain of those transactions, the Company had prematurely recognized revenue and,

in some cases, the reported number of connections associated with the transactions

was under review.

      124. USAT stated that the Audit Committee and its advisors proposed

adjustments to previously reported revenues principally related to the fiscal quarters

occurring during the 2017 and 2018 fiscal years, with an aggregate expected

reduction to previously reported revenues of up to $5.5 million. The Company

stated:

               In most cases, revenues that had been recognized
               prematurely were, or are expected to be, recognized in

                                          39
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 40 of 121




             subsequent quarters, including quarters subsequent to the
             quarters impacted by the investigative findings. The
             investigation further found that certain items that had been
             recorded as expenses, such as the payment of marketing or
             servicing fees, were more appropriately treated as contra-
             revenue items in earlier fiscal quarters.

USAT warned, however, that it had not completed its analysis of the specific

adjustments to previously reported revenues identified by the investigation, and such

analysis could result in further adjustments that could be material.

      125. USAT admitted that its corporate culture, which Herbert and Singh led,

effectively encouraged fraudulent recognition of revenue. USAT described the Audit

Committee’s findings as a result of its investigation as follows:

             The principal findings of the Audit Committee were that:
             (i) pressure to achieve sales targets gave rise to the
             premature and/or inappropriate recognition of revenues
             and reporting of connections associated with certain of the
             examined transactions, typically occurring at or near the
             end of financial reporting periods; (ii) on multiple
             occasions, the Company’s finance function was not timely
             or fully apprised of the salient transaction terms in order
             to permit them to properly evaluate the accounting
             treatment of a given transaction; (iii) the Company’s
             internal controls failed and/or were not adequate to ensure
             that there was effective communication between the sales
             and finance functions of the Company so as to allow
             proper and timely evaluation of the accounting treatment
             of the examined transactions; (iv) senior management did
             not timely or fully report certain employee complaints and
             concerns to the independent auditor and/or the Audit
             Committee; (v) senior management did not timely or
             thoroughly investigate or effectively remediate certain
             employee complaints or concerns relating to compliance
             and/or financial reporting matters; and (vi) the foregoing


                                         40
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 41 of 121




            matters gave rise to substantial tonal concerns warranting
            remediation.
       126. In other words, the Audit Committee had discovered that the

Company’s sales and/or finance employees had intentionally committed

misconduct, misrepresenting transactions and improperly recognized revenue, and

that its senior management had ignored employee concerns and complaints. Herbert

and Singh, of course, were the most senior members of the Company’s management.

       127. The January 14, 2019 Form 8-K reported that the Audit Committee had

recommended and the Board of Directors decided to implement a list of remedial

measures: enhancing the Company’s internal controls, particularly those relating to

unusual or quarter end customer transactions and communication between the sales

and finance departments, mandatory training for the sales department, claw-back of

any appropriate compensation under the Company’s incentive compensation plans,

expanding the Company’s public disclosure regarding connections, Company-wide

training about compliance matters, including with respect to employee complaints

and concerns and enhancement of the customer contracting process, considering

appropriate employment actions relating to certain employees, enhancing the

internal compliance and legal functions, and authorizing management to retain the

appropriate individual or individuals, and splitting of the roles of Chairman and

CEO.




                                        41
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 42 of 121




      128. The Board removed Herbert from his role as Chairman and appointed

Albin Moschner, a Company director since 2012, as the new Chairman. It also

created new Chief Operating Officer and Chief Compliance Officer positions. The

Board additionally directed the Nominating and Corporate Governance Committee

to identify two additional independent directors to join the Board, and authorized the

formation of a new Compliance Committee, to be made up of independent directors,

assume oversight responsibility for the Company’s compliance functions and

supervise the new Chief Compliance Officer.

      129. In the January 14, 2019 Form 8-K, the Company also announced the

removal or demotion of three additional senior executives. USAT disclosed that its

Chief Services Officer, Michael Lawlor (“Lawlor”) (the executive in charge of

overseeing the growth and penetration of ePort connections), was no longer a

Company employee, and was instead expected to “provide consulting services to the

Company for a term and compensation to be agreed upon.” USAT’s Senior Vice

President of Marketing and Strategic Development, Maeve Duska (“Duska”), and

its Senior Vice President of Operations, George Harrum (“Harrum”), were each

reassigned to new roles that would report to the to-be appointed Chief Operating

Officer.

      130. Prior to their departures and demotions, the Company’s former senior

executives profited from its fraud. In the 2019 10-K, USAT admitted that the



                                         42
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 43 of 121




Compensation Committee of the Board had determined that based upon the

Company’s restated financial results, the awards paid or issued to its executive

officers under USAT’s incentive compensation bonus plans for the 2017 fiscal year

were in excess of what they would have been under the restated results. According

to USAT’s proxy statement filed on Schedule 14A with the SEC on April 2, 2018,

for the 2017 fiscal year, approximately 65% of Herbert’s and 68% of Singh’s total

target compensation was based on performance. Ultimately, Herbert’s compensation

for fiscal year 2017 totaled $1,305,686 and Singh’s totaled $380,324.

      131. The January 14, 2019 Form 8-K additionally stated that while the Audit

Committee had substantially completed its investigation, more time would be

required for it to finalize its 2018 10-K and to determine whether the restatement of

previously filed financial statements would be required.

      132. On February 6, 2019, after the market closed, Defendants’ credibility

eroded even further. In an 8-K, USAT revealed that its auditor RSM: could no longer

rely on USAT’s management’s representations; had withdrawn its audit opinion and

interim reviews of USAT’s financial statements and internal controls; that such audit

opinion and reviews should no longer be relied upon; and that RSM had resigned:

             [O]n February 1, 2019, RSM notified the Company that,
             based on the totality of the information, it had concluded
             in its professional judgment that it can no longer rely on
             management representations in connection with the audit
             of the Company’s 2017 internal control over financial
             reporting and consolidated financial statements. As such,

                                         43
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 44 of 121




             RSM has recalled its previously issued audit report dated
             August 22, 2017 on the Company’s internal control over
             financial reporting and consolidated financial statements
             for the fiscal year ended June 30, 2017, and revoked its
             consents to incorporate such report by reference in any and
             all registration statements. RSM also indicated that
             reliance should not be placed on: (i) the Report of
             Independent Public Accounting Firm dated August 22,
             2017 relating to the Company’s internal control over
             financial reporting and consolidated financial statements
             for the year ended June 30, 2017, and (ii) the completed
             interim reviews for the periods ended March 31, 2018.

      133. RSM’s statement it “can no longer rely on management representations

in connection with the audit of the Company’s 2017 internal control over financial

reporting and consolidated financial statements” refers to representations, both oral

and written, that Herbert and Singh as CEO and CFO, respectively made to RSM

during the audit process.

      134. In other words, USAT’s senior management lied to RSM in an ongoing

attempt to avoid reporting accurate financial statements to investors.

      135. In the February 6, 2019 8-K, USAT also revealed that that the Company

had determined that it would restate the financial statements contained in the 2017

10-K, the 1Q 2018 10-Q, the 2Q 2018 10-Q, and the 3Q 2018 10-Q. The Company

also stated that related press releases, earnings releases, management’s report on the

effectiveness of internal control over financial reporting as of June 30, 2017, and

investor communications describing the Company’s financial statements for these

periods should no longer be relied upon.


                                           44
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 45 of 121




      136. On this news, USAT’s shares dropped by 50.58%, falling from a $6.88

closing price on February 6, 2019 to close at $3.40 per share on February 7, 2019.

Trading value was 16.5 million shares, approximately 20 times normal trading value.

      137. On September 4, 2019, USAT disclosed in a Form 8-K that its new

auditor had discovered additional accounting issues, which had not been revealed by

the Audit Committee’s investigation. As a result, on August 30, 2019, it had asked

the NASDAQ Hearings Panel to grant it the maximum possible exception period

permitted under applicable NASDAQ rules and interpretations, or until September

23, 2019, to regain compliance with its periodic filing requirements.

      138. On September 20, 2019, during trading hours, USAT filed a Form 8-K

disclosing that it was unlikely to meet the NASDAQ Hearings Panel’s September

23, 2019 deadline to regain compliance with its periodic filing obligations. As a

result, USAT told investors, the NASDAQ Hearings Panel had told the Company

that it would issue a delisting determination and the Company’s securities would be

suspended from trading on NASDAQ.

      139. Finally, on October 9, 2019, USAT filed its 2019 10-K, in which the

Company reiterated the Audit Committee investigation findings and also revealed

additional significant financial reporting issues and material weaknesses in the

Company’s internal control over financial reporting. These problems resulted in

“material adjustments” to the Company’s financial statements as follows:



                                         45
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 46 of 121




     Non-Investigatory Adjustments Resulting From
     Financial Reporting Issues Identified During the Audit
     Process

     During the audit process, significant financial reporting
     issues were identified by current management, including
     our new interim Chief Financial Officer (the “CFO”), and
     our new independent auditor, which were unrelated to the
     internal investigation and which resulted in further
     adjustments to the Company’s previously issued or prior
     fiscal years’ unissued financial statements. These issues
     were primarily due to the lack of supporting
     documentation for various historical accounting reserves
     and policies, failure to adequately and consistently
     complete the financial integration of Cantaloupe, and the
     inadequate performance of our internal controls during the
     2019 fiscal year.

     Based upon these non-investigatory adjustments, on
     October 7, 2019, the Board of Directors of the Company,
     upon the recommendation of the Audit Committee,
     determined that the following financial statements
     previously issued by the Company should no longer be
     relied upon: (1) the audited consolidated financial
     statements for the fiscal year ended June 30, 2015; (2) the
     audited consolidated financial statements for the fiscal
     year ended June 30, 2016; and (3) the quarterly and year-
     to-date unaudited consolidated financial statements for
     September 30, 2016, December 31, 2016, and March 31,
     2017.

     The non-investigatory adjustments relate to revenue
     recognition, deferred income tax accounting, sales tax
     reserves, reserves for bad debts, inventory reserves, sale-
     leaseback accounting, balance sheet classification of
     preferred stock, and various other matters.

                               ***




                                 46
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 47 of 121




     In addition to the Audit Committee investigation matter
     described above, the Company also corrected for (i) out of
     period adjustments and errors related to the Company's
     acquisition and financial integration of Cantaloupe and (ii)
     out of period adjustments and errors identified during
     management's review of significant accounts and
     transactions.

     The acquisition and financial integration-related
     adjustments referred to in (i) above were made in the
     restatement and relate to errors in the purchase accounting
     for our acquisition of Cantaloupe and errors in periods
     subsequent to the acquisition resulting from an ineffective
     integration of the financial systems and processes of the
     acquired entity with those of the Company.

     The significant account and transaction review
     adjustments referred to in (ii) above were made in the
     restatement and relate to revenue recognition, deferred
     income tax accounting, sales-tax reserves, reserves for bad
     debts, inventory reserves, sale-leaseback accounting,
     balance sheet classification of preferred stock, and various
     other matters.

                                ***

     Material Weaknesses Identified and Remedial
     Measures Implemented as a Result of Non-
     Investigatory Issues Identified During the Audit
     Process.

     During the audit process, and subsequent to June 30, 2019,
     financial reporting and accounting policy issues were
     identified by current management, including our new
     interim CFO, and our new independent auditor, that were
     unrelated to the internal investigation. These issues
     resulted in material adjustments to our fiscal year 2015
     through 2019 financial statements, including the
     restatement of the fiscal year 2015 and 2016 selected
     financial data contained in Item 6 of this Form 10-K, and

                                 47
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 48 of 121




     the quarterly and year-to-date unaudited financial
     statements for September 30, 2016, December 31, 2016,
     and March 31, 2017 which are contained in Note 20,
     “Unaudited Quarterly Data”, of the Notes to our
     Consolidated Financial Statements, located in Item 8 of
     this Form 10-K.

     We have identified the following material weaknesses in
     connection with the non-investigatory issues:

     RISK ASSESSMENT, CONTROL ENVIRONMENT, AND
     MONITORING

           A.    Management did not effectively design
                 controls in response to the risks of material
                 misstatement and specifically did not have an
                 adequate process or appropriate business
                 combination controls in place to prevent or
                 detect material errors in the financial
                 statements of Cantaloupe, our subsidiary
                 acquired on November 9, 2017. There was
                 not a full nor effective financial integration of
                 Cantaloupe        resulting    in     significant
                 adjustments as follows:

                 •      Certain trade and finance receivables
                        relating to customer leasing/rental
                        contracts of Cantaloupe were double
                        counted by the Company on the
                        opening balance sheet, and the
                        Company’s         sales-type     lease
                        accounting policy was not consistently
                        or accurately applied by the Company
                        to these contracts subsequent to the
                        date of the acquisition.

                 •      In several cases, current management
                        reversed previously recorded revenue
                        associated with certain incorrect
                        customer transactions and recorded

                                 48
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 49 of 121




                         accruals for potential uncollectible
                         amounts due from customers.

                  •      Management has now determined the
                         correct original amount of finance
                         receivables and the proper balance for
                         this and the other assets and liabilities
                         acquired by the Company in its
                         acquisition of Cantaloupe.

                  •      Cantaloupe’s goodwill had been
                         incorrectly calculated using the
                         Company’s weighted average stock
                         price for the period leading up to the
                         closing of the transaction. Current
                         management has determined that the
                         stock should have been valued on the
                         November 9, 2017 opening balance
                         sheet using the sale price on the date of
                         closing resulting in an increase of
                         approximately $3.5 million to
                         goodwill and equity.

     We have concluded that we did not have appropriate
     financial reporting controls and processes in place to
     prevent or detect material errors in the financial statements
     of Cantaloupe on and subsequent to the acquisition, the
     financial integration of Cantaloupe was not adequately or
     consistently performed, and certain accounting practices
     were not implemented in order to conform to the
     Company’s existing accounting policies and generally
     accepted accounting principles in the United States.

     We continue to strengthen our internal controls with
     respect to Cantaloupe, and continue to refine our
     processes, procedures and documentation pertaining to
     our approach to the on-going accounting for Cantaloupe.

     CONTROL          ENVIRONMENT           AND       CONTROL
     ACTIVITIES

                                  49
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 50 of 121




           B.    Management did not maintain an effective
                 control environment including ensuring that
                 required accounting methodologies, policies
                 and supporting documentation were in place.
                 This control deficiency led to a series of
                 financial adjustments recently identified by
                 both current management and the Company’s
                 independent auditor related to fiscal years
                 2019, 2018 and 2017 and resulted in the
                 requirement to restate previously issued
                 financial statements.

                 •     The Company recorded an accrual for
                       the payment of sales taxes in certain
                       states for certain products which
                       affected fiscal years 2016 through
                       2019 due to the failure to historically
                       account for these matters.

                 •     The Company has determined to fully
                       restore its income tax valuation
                       allowance which resulted in a charge
                       to the income statement and a
                       corresponding reduction to retained
                       earnings in fiscal year 2016 due to the
                       lack of supporting evidence for its
                       accounting position.

                 •     The Company has determined that the
                       original accounting treatment of a
                       2014 fiscal year sale-leaseback
                       transaction as an operating lease was
                       incorrect, and should have been treated
                       as a capital lease, and appropriate
                       adjustments have been recorded during
                       fiscal years 2015 through 2019.

                 •     Due to incorrect historical accounting
                       treatment, the Company wrote off the

                               50
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 51 of 121




                       outstanding inventory on the balance
                       sheet relating to obsolete inventory
                       during the 2015 through 2019 fiscal
                       years which was returned to the
                       Company by customers in exchange
                       for new equipment as the Company did
                       not have a history of collecting these
                       items and the equipment was obsolete.

                 •     The Company had to revise its excess
                       and obsolete inventory reserve
                       analysis to conform with generally
                       accepted accounting principles in the
                       United States as the Company lacked
                       supporting evidence for its historical
                       reserve analysis.

                 •     The Company has reversed certain
                       costs    which     were    previously
                       incorrectly capitalized and has now
                       appropriately reclassified debt and
                       preferred stock.

        C. Management did not perform all internal controls in
           a timely manner throughout the 2019 fiscal year.

           Although key financial closing controls were
           performed, documented, and tested from April 1
           through June 30, 2019, not all of the Company’s
           internal controls were performed adequately or
           consistently during the year. Management has
           concluded that the foregoing was attributable to
           several factors including the lack of finance
           leadership during this interim period, not retaining
           the Company’s third-party professional SOX
           testing consultant during this interim period, and
           significant management turnover.




                                51
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 52 of 121




      140. The 2019 10-K also reiterated the circumstances of accounting fraud

that led to the restatement:

             Based on the principal findings of the investigation
             conducted by the Audit Committee, management has
             concluded that it did not maintain an appropriate control
             environment, inclusive of structure and responsibility, and
             risk assessment and monitoring activities which led to
             revenue recognition, tonal concerns, and communication
             issues and which constituted the following material
             weaknesses:

             A.    Pressure to achieve sales targets gave rise to the
             premature and/or inappropriate recognition of revenues
             and reporting of connections associated with certain of the
             examined transactions, typically occurring at or near the
             end of financial reporting periods;

             B.    On multiple occasions, the Company’s finance
             function was not timely or fully apprised of the salient
             transaction terms in order to permit them to properly
             evaluate the accounting treatment of a given transaction;

             C.     The Company’s internal controls failed and/or were
             not adequate to ensure that there was effective
             communication between the sales and finance functions of
             the Company so as to allow proper and timely evaluation
             of the accounting treatment of the examined transactions;

             D.     Senior management did not timely or fully report
             certain employee complaints and concerns to the
             independent auditor and/or the Audit Committee; and

             E.     Senior management did not timely or thoroughly
             investigate or effectively remediate certain employee
             complaints or concerns relating to compliance and/or
             financial reporting matters.




                                         52
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 53 of 121




      141. In its report on internal control over financial reporting included in the

2019 10-K, USAT’s new auditor, BDO USA, LLP (“BDO”) detailed the poor state

of the Company’s internal controls:

            In our opinion, the Company did not maintain, in all
            material respects, effective internal control over financial
            reporting as of June 30, 2019, based on the COSO criteria.
                                       ***

            Several material weaknesses regarding management’s
            failure to design and maintain controls have been
            identified and described in management’s assessment. The
            material weaknesses related to 1) the control environment,
            a) not maintaining an appropriate control environment,
            inclusive of structure and responsibility, and risk
            assessment and monitoring activities by appropriate
            qualified resources with the knowledge, experience and
            training important to the Company’s financial reporting to
            ensure compliance with generally accepted accounting
            principles requirements, b) inadequate mechanisms and
            oversight to ensure accountability for the performance of
            controls, 2) risk assessment, as the Company did not have
            an adequate assessment of changes in risks that could
            significantly impact internal control over financial
            reporting and did not effectively design controls in
            response to the risks of material misstatement; 3) control
            activities and information and communication,
            specifically between the accounting department and other
            operating departments necessary to support the proper
            functioning of internal controls; and 4) monitoring
            controls, as the Company did not effectively evaluate
            whether the components of internal control were present
            and functioning. The control environment material
            weaknesses contributed to additional material weaknesses
            in the control activities as the Company did not design and
            maintain effective controls over a) accounting close and
            financial reporting, including financial reporting controls
            at the Cantaloupe Systems, Inc. subsidiary; b) accounting

                                         53
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 54 of 121




             for non-routine, unusual or significant transactions,
             including business combinations; c) accounting for
             income taxes and sales tax assessments in accordance with
             generally accepted accounting principles; d) accounting
             for certain leasing transactions in accordance with
             generally accepted accounting principles; e) accounting
             for slow-moving, obsolete or damaged inventory and f)
             accounting for revenue arrangements. The risk assessment
             material weakness contributed to an additional material
             weakness as the Company did not design effective
             controls over certain business processes, including
             controls over the preparation, analysis, and review of
             closing adjustments required to assess the appropriateness
             of certain account balances at period end.

      142. The combined effect of (1) the misstatements uncovered during the

Audit Committee investigation, (2) the misstatements related to the Cantaloupe

acquisition and financial integration, and (3) the additional misstatements related to

significant financial reporting issues and material weaknesses in the Company’s

internal control over financial reporting on USAT’s previously issued financial

statements is summarized below based on the information disclosed in the 2019 10-

K:




                                         54
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 55 of 121




 ($ in thousands,       Fiscal Year          Three Months Ended        Total
 except per share data)    Ended      9/30/2017 12/31/2017 3/31/2018 FY 2017 -
                       6/30/2017      (1Q 2018) (2Q 2018) (3Q 2018) 3Q 2018
 Total Revenue
   As prev. rptd.      $ 104,093 $ 25,617 $ 32,506 $ 35,832 $ 198,048
   As Restated         $ 101,436 $ 25,259 $ 31,532 $ 33,592 $ 191,819
    Misstated $        $ (2,657) $ (358) $    (974) $ (2,240) $ (6,229)
    Misstated %              -2.6%        -1.4%       -3.1%      -6.7%    -3.2%

 Gross Profit
   As prev. rptd.      $ 26,646 $ 7,201 $            9,201 $ 11,944 $ 54,992
   As Restated         $ 25,061 $ 6,181 $            9,172 $ 9,845 $ 50,259
    Misstated $        $ (1,585) $ (1,020) $           (29) $ (2,099) $ (4,733)
    Misstated %              -6.3%       -16.5%       -0.3%     -21.3%    -9.4%

 Loss before income taxes
   As prev. rptd.    $ (1,765) $ (681) $ (3,443) $ (978) $ (6,867)
   As Restated       $ (7,370) $ (2,143) $ (4,351) $ (3,203) $ (17,067)
    Misstated $      $ (5,605) $ (1,462) $   (908) $ (2,225) $ (10,200)
    Misstated %           76.1%   68.2%     20.9%     69.5%      59.8%

 Net income (loss) applicable to common shares
   As prev. rptd.     $ (2,520) $ (547) $ (12,516) $     826 $ (14,757)
   As Restated        $ (8,133) $ (2,505) $ (4,194) $ (3,557) $ (18,389)
    Misstated $       $ (5,613) $ (1,958) $ 8,322 $ (4,383) $ (3,632)
    Misstated %            69.0%      78.2%    -198.4%    NM      19.8%

 Net income (loss) per common share
   As prev. rptd.     $ (0.06) $         (0.01) $    (0.24) $    0.02
   As Restated        $ (0.20) $         (0.05) $    (0.08) $   (0.07)
    Misstated $       $ (0.14) $         (0.04) $     0.16 $    (0.09)
    Misstated %           70.0%          80.0%      -200.0%       NM

 NM - not meaningful




                                          55
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 56 of 121




              ($ in thousands,           As of       As of      As of     As of
              except per share data)     Ended     9/30/2017 12/31/2017 3/31/2018
                                       6/30/2017   (1Q 2018) (2Q 2018) (3Q 2018)
              Total assets
                As prev. rptd.         $ 97,691 $ 135,219 $ 184,651 $ 191,393
                As Restated            $ 67,544 $ 103,860 $ 166,934 $ 168,728
                 Misstated $           $ (30,147) $ (31,359) $ (17,717) $ (22,665)
                 Misstated %              -44.6%        -30.2%      -10.6%      -13.4%

              Total liabilities
                As prev. rptd.         $ 31,913    $ 29,123      $ 70,481    $ 75,482
                As Restated            $ 39,938    $ 38,061      $ 81,475    $ 86,120
                 Misstated $           $ 8,025     $ 8,938       $ 10,994    $ 10,638
                 Misstated %               20.1%        23.5%       13.5%       12.4%

              Total shareholders' equity
                As prev. rptd.      $ 65,778 $ 106,096 $ 114,170 $ 115,911
                As Restated         $ 24,468 $ 62,661 $ 82,321 $ 79,470
                 Misstated $        $ (41,310) $ (43,435) $ (31,849) $ (36,441)
                 Misstated %           -168.8%     -69.3%     -38.7%     -45.9%


      143. The 2019 10-K also emphasized the tremendous financial burden that

the Audit Committee’s investigation of Defendants’ fraud had placed on the

Company:

             Specifically, during the fiscal year ended June 30, 2019,
             the Company incurred various expenses including those
             relating to the internal investigation in the amount of $13.5
             million, relating to the restatement in the amount of $1.9
             million, and relating to pending class action litigation in
             the amount of $0.5 million.

      144. On November 14, 2019, USAT filed an amendment number 1 to its

2019 10-K (2019 10-K/A), in which the Company revised its disclosures related to

the circumstances that had resulted in restatement of the Company’s previously

issued financial statements dating back to fiscal year 2015, finally explaining:



                                                   56
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 57 of 121




     On January 14, 2019, the Company reported that the Audit
     Committee’s internal investigation relating to accounting
     and reporting matters was substantially completed, the
     principal findings of the internal investigation, and the
     remedial actions to be implemented by the Company as a
     result of the internal investigation. The Audit Committee
     found that, for certain of the customer transactions under
     review, the Company had prematurely recognized
     revenue. The Audit Committee proposed certain
     adjustments to previously reported revenues related to
     fiscal quarters occurring during the 2017 and 2018 fiscal
     years of the Company. In most cases, revenues that had
     been recognized prematurely were, or were expected to be,
     recognized in subsequent quarters, including quarters
     subsequent to the quarters impacted by the investigative
     findings. The investigation further found that certain items
     that had been recorded as expenses, such as the payment
     of marketing or servicing fees, were more appropriately
     treated as contra-revenue items in earlier fiscal quarters.

     On February 4, 2019, the Board of Directors of the
     Company, upon the recommendation of the Audit
     Committee, and based upon the adjustments to previously
     reported revenues proposed by the Audit Committee,
     determined that the following financial statements
     previously issued by the Company should no longer be
     relied upon: (1) the audited consolidated financial
     statements for the fiscal year ended June 30, 2017; and (2)
     the quarterly and year-to-date unaudited consolidated
     financial statements for September 30, 2017, December
     31, 2017, and March 31, 2018.

     During the course of the restatement process and related
     reaudit of prior period financial statements, management
     performed a review of certain historical significant
     accounting policies, significant transactions, and the
     methodologies and assumptions underlying significant
     reserves. As a result, in addition to the adjustments
     resulting from the Audit Committee investigation
     described above, the Company also corrected for (i) out of


                                 57
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 58 of 121




     period adjustments and errors related to the Company's
     acquisition and financial integration of Cantaloupe and (ii)
     out of period adjustments and errors identified during
     management's review of significant accounts and
     transactions that are not related to the Company’s
     acquisition and financial integration of Cantaloupe.

     The acquisition and financial integration-related
     adjustments referred to in (i) above were reflected in the
     restatement of the financial statements for the fiscal
     quarters and year-to-date ended December 31, 2017 and
     March 31, 2018 contained in Note 20 hereof, and relate to
     errors in the purchase accounting for our acquisition of
     Cantaloupe and errors in periods subsequent to the
     acquisition resulting from an ineffective integration of the
     financial systems and processes of the acquired entity with
     those of the Company. Such adjustments are primarily the
     result of:

     • The Company previously recorded a conforming
     accounting policy adjustment in the Cantaloupe purchase
     price allocation to account for certain customer contracts
     as sales-type leases. Such adjustment was not recorded in
     accordance with Accounting Standards Codification 840,
     “Leases”. Further, the Company did not prepare and
     maintain adequate documentation and analyses to support
     the initial and ongoing accounting for such arrangements.

     • The Company did not have effective processes and
     controls to recognize adequate reserves for sales-tax,
     inventory valuation and bad debts.

     • The Company did not have effective controls to prevent
     or detect a data-entry error that resulted in duplicate sales
     order entries and related recognition of revenue in the
     accounting systems.

     • The Company previously capitalized certain sales
     commissions. The Company concluded that these costs
     did not meet the applicable criteria for capitalization and


                                  58
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 59 of 121




     should have been expensed as incurred.

     • The Company previously issued shares of common stock
     as consideration for the acquisition of Cantaloupe and did
     not accurately record such shares at fair value based upon
     the closing price on the acquisition closing date.

     The significant account and transaction review
     adjustments referred to in (ii) above were reflected where
     appropriate in the restatement of our fiscal year 2017
     financial statements, in the restatement of our financial
     statements for the fiscal quarters and year-to-date ended
     September 30, 2016 and 2017, December 31, 2016 and
     2017, and March 31, 2017 and 2018 appearing in Note 20
     hereof, and in the restated selected financial data for fiscal
     years 2015, 2016 and 2017 appearing in Item 6 of this
     Form 10-K/A, and primarily relate to the failure to
     maintain an effective control environment including
     ensuring that required accounting methodologies, policies
     and supporting documentation were in place. Such
     adjustments are not related to the Company’s acquisition
     and financial integration of Cantaloupe and are primarily
     the result of:

     • Since fiscal year 2014 the Company recognized a partial
     tax valuation allowance on its deferred tax assets.
     However, starting in fiscal year 2016 the Company should
     have recognized a full valuation allowance on its deferred
     tax assets.

     • The Company historically inappropriately accounted for
     a fiscal year 2014 sale-leaseback transaction as an
     operating lease. The Company should have accounted for
     such transaction as a capital lease.

     • The Company did not have effective processes and
     controls to recognize adequate reserves for sales-tax. In
     addition, the Company did not have effective processes to
     evaluate and estimate the Company’s reserves for bad
     debts, sales returns, and excess and obsolete inventory at


                                  59
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 60 of 121




             the lower of cost or net realizable value. It was concluded
             that the previous processes were based on assumptions
             that were not sufficiently documented or supported.

             • The Company previously capitalized certain sales
             commissions. The Company concluded that these costs
             did not meet the applicable criteria for capitalization and
             should have been expensed as incurred.

             • The Company historically incorrectly classified its
             convertible preferred stock within shareholders’ equity on
             the Company’s consolidated balance sheets.

             On October 7, 2019, the Board of Directors of the
             Company, upon the recommendation of the Audit
             Committee, and based upon the non-investigatory
             adjustments referred to above, determined that the
             following financial statements previously issued by the
             Company should no longer be relied upon: (1) the audited
             consolidated financial statements for the fiscal year ended
             June 30, 2015; (2) the audited consolidated financial
             statements for the fiscal year ended June 30, 2016; and (3)
             the quarterly and year-to-date unaudited consolidated
             financial statements for September 30, 2016, December
             31, 2016, and March 31, 2017.

      145. As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s common shares, Plaintiffs

and other Class members have suffered significant losses and damages.

                 Additional Allegations Demonstrating Scienter

      146. The magnitude and breadth of the Company’s restatement of its

financial results, as set forth in the chart in ¶142, supra, demonstrates scienter.




                                           60
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 61 of 121




      147. The Company’s violation of fundamental GAAP as well as violations

of its own internal accounting rules, demonstrates scienter.

      148. The inflated results that the Company reported enabled it to report

“record” results with laudable year-over-year growth, demonstrating scienter.

      149. The inflated results that the Company reported was the basis of

incentive compensation, enabling Defendants Herbert and Singh, as well as other

Company executives, to profit from their fraud, demonstrating scienter.

      150. The Company’s carrying out of the SPO on the basis of fraudulent

financial results, enabling it to raise over $75 million, further demonstrates scienter.

      151. The demotions and departures of Herbert, Singh, Lawlor, Duska, and

Harrum, showing that the Company’s highest-level managers were responsible for

its accounting fraud, further demonstrate scienter.

 Defendants’ Violations of GAAP, SEC Rules and Regulations, and USAT’s
                        Internal Accounting Policies

      152. GAAP are those principles recognized by the accounting profession as

the conventions, rules and procedures necessary to define accepted accounting

practice at a particular time. The SEC Rules and interpretive releases and the

Financial Accounting Standards Board (“FASB”)                  Accounting Standards

Codification (“ASC”) represent sources of authoritative GAAP for SEC registrants.

(ASC 105-10-05-1) Regulation S-X (17 C.F.R. § 210.4-01(a)(1)) states that financial

statements filed with the SEC which are not prepared in compliance with GAAP are


                                          61
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 62 of 121




presumed to be misleading and inaccurate. Regulation S-X requires that interim

financial statements must also comply with GAAP, with the exception that interim

financial statements need not include disclosure which would be duplicative of

disclosures accompanying annual financial statements. 17 C.F.R. § 210.10-01(a).

      153. The Company represented its financial position and results of

operations in a manner which materially violated GAAP, including the following

fundamental financial reporting principles and objectives:

            a. The objective that financial reporting should provide financial

                information that is useful to existing and potential investors, lenders

                and other creditors in making investment, credit and similar

                decisions was violated (FASB Statement of Concepts (“CON”) No.

                8, ¶OB2);

            b. The objective that financial reporting should provide information

                about the financial position of a reporting entity, which is

                information about the entity’s economic resources and the claims

                against the reporting entity, and effects of transactions and other

                events that change a reporting entity’s economic resources and

                claims was violated (CON 8, ¶OB12);

            c. The objective that information about a reporting entity’s financial

                performance should help financial statement users to understand the



                                         62
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 63 of 121




        return the entity has produced on its economic resources was

        violated. Information about the return the entity has produced

        provides an indication of how well management has discharged its

        responsibilities to make efficient and effective use of the reporting

        entity’s resources. Information about the variability and components

        of that return also is important, especially in assessing the

        uncertainty of future cash flows. Information about a reporting

        entity’s past financial performance and how its management

        discharged its responsibilities usually is helpful in predicting the

        entity’s future returns on its economic resources. (CON 8, ¶OB16);

     d. The principle that a reporting entity’s accrual accounting should

        depict the effects of transactions, and other events and

        circumstances on a reporting entity’s economic resources and claims

        in the periods in which those effects occur, even if the resulting cash

        receipts and payments occur in a different period, was violated. This

        is important because information about a reporting entity’s

        economic resources and claims and changes in its economic

        resources and claims during a period provides a better basis for

        assessing the entity’s past and future performance than information

        solely about cash receipts and payments during that period.



                                 63
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 64 of 121




        Information about a reporting entity’s financial performance during

        a period, reflected by changes in its economic resources and claims

        other than by obtaining additional resources directly from investors

        and creditors, is useful in assessing the entity’s past and future

        ability to generate net cash inflows. That information indicates the

        extent to which the reporting entity has increased its available

        economic resources, and thus its capacity for generating net cash

        inflows through its operations rather than by obtaining additional

        resources directly from investors and creditors. (CON 8 ¶¶OB17 –

        OB18);

     e. The principle that financial information should be useful, which

        means that it must be relevant and faithfully represent what it

        purports to represent, was violated. Relevance and faithful

        representation are fundamental qualitative characteristics of useful

        financial information. (CON 8, ¶¶QC4 – QC5);

     f. The principle of relevance was violated in that material information

        of predictive or confirmatory value capable of making a difference

        in the decisions made by financial statement users was

        misrepresented (CON 8, ¶¶QC6 – QC7, QC11);




                                64
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 65 of 121




     g. The principle of faithful representation was violated in that financial

        information was not complete, neutral, or free from error (CON 8,

        ¶QC12);

     h. The principle of completeness, which means including all

        information necessary for a financial statement user to understand

        the phenomenon being depicted, was violated (CON 8, ¶QC13;

     i. The principle of neutral depiction, meaning selection or presentation

        of financial information without bias, was violated. (CON 8,

        ¶QC14); and

     j. The principle of faithful representation was violated due to errors

        and omissions in selecting and applying appropriate processes to

        produce the reported information and in its presentation (CON 8,

        ¶QC15); and

     k. The revenue recognition principle that revenues are recognized

        when they are realized or realizable and earned was violated. (CON

        5 ¶83; ASC 605-10-25-1). Revenue is generally realized and

        realizable when all of the following conditions are met: 1)

        persuasive evidence of an arrangement exists, 2) delivery has

        occurred or services have been rendered, 3) the seller’s price is fixed




                                  65
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 66 of 121




                 or determinable, and 4) collectability is reasonably assured. (ASC

                 605-10-S99-1, SAB Topic 13).

      154. USAT’s violations of specific GAAP requirements during the Class

Period are detailed below.

      155. Revenue Recognition: Revenues are recognized when they are realized

or realizable and earned. (CON 5 ¶83; ASC 605-10-25-1). Revenue is generally

realized and realizable when all of the following conditions are met: 1) persuasive

evidence of an arrangement exists, 2) delivery has occurred or services have been

rendered, 3) the seller’s price is fixed or determinable, and 4) collectability is

reasonably assured. (ASC 605-10-S99-1, SAB Topic 13). Additionally, GAAP

requires payments or other consideration provided to customers which constitute an

adjustment of the selling price to be recorded as a reduction of revenues rather than

a cost or an expense in the vendor’s income statement. (ASC 605-50-45)

      156. If an entity gives the buyer a right to return its product, revenue from

the sales transaction is only recognized at the time of sale if all of the following

conditions are met: a) the seller’s price is substantially fixed or determinable at the

date of sale, b) the buyer has paid, or is contractually obligated to pay, the seller and

the buyer’s obligation is not contingent on resale of the product, c) the buyer’s

obligation to the seller would not be changed in the event of theft or physical

destruction or damage to the product, d) the buyer acquiring product for resale has



                                           66
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 67 of 121




economic substance apart from that provided by the seller, e) the seller does not have

significant obligations for future performance to directly bring about the resale of

the product by the buyer, and lastly, f) the amount of future returns can be reasonably

estimated. (ASC 605-15-25-1)

      157. The following factors may impair an entity’s ability to make a

reasonable estimate of the amount of future returns:

             a. The susceptibility of the product to significant external factors, such

                as technological obsolescence or changes in the demand.

             b. Relatively long periods in which a particular product may be

                returned.

             c. Absence of historical experience with similar types of sales of

                similar product, or inability to apply such experience because of

                changing circumstances, for example, changes in the selling entity’s

                marketing policies or relationships with its customers.

             d. Absence of large volume of relatively homogeneous transactions.

                (ASC 605-15-25-3)

      158. When a company recognizes sales with the right of return, it records the

estimated sales returns in a contra-revenue account (i.e., as a reduction of revenues)

and establishes a corresponding reserve (i.e., a liability account) for sales returns.

(ASC 605-15-25-2; ASC 450-20-25) “Sales revenue and cost of sales that are not



                                          67
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 68 of 121




recognized at the time of sale because the foregoing conditions are not met shall be

recognized either when return privilege has substantially expired or if those

conditions subsequently are met, whichever occurs first.” (ASC 605-15-25-1)

      159. Additionally, GAAP requires payments or other consideration provided

to customers which constitute an adjustment of the selling price to be recorded as a

reduction of revenues rather than a cost or an expense in the vendor’s income

statement. (ASC 605-50-45)

      160. Throughout the Class Period, USAT stated that it accounted for

revenues in accordance with GAAP, stating in the 2017 10-K:

             In all cases, revenue is only recognized when persuasive
             evidence of an arrangement exists, delivery has occurred
             or services have been rendered, the price is fixed and
             determinable, and collection of the resulting receivable is
             reasonably assured. The Company estimates an allowance
             for product returns at the date of sale and license and
             transaction fee refunds on a monthly basis.

      161. However, in its 2019 10-K and 2019 10-K/A, USAT admitted that it

violated GAAP and its own revenue recognition policy. The Audit Committee’s

investigation revealed that Defendants prematurely and/or improperly recognized

revenue and number of connections. The Company also admitted that its previously

recorded sales returns reserves were not appropriately supported. Moreover, USAT

admitted further inflating revenues by improperly recording certain charges as

expenses rather than contra-revenue items in earlier fiscal quarters:



                                         68
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 69 of 121




     2019 10-K

     Material Weaknesses Identified and Remedial
     Measures Implemented Based upon Audit Committee
     Investigation.

                                ***

     Pressure to achieve sales targets gave rise to the premature
     and/or inappropriate recognition of revenues and reporting
     of connections associated with certain of the examined
     transactions, typically occurring at or near the end of
     financial reporting periods;

                                ***

     Material Weaknesses Identified and Remedial
     Measures Implemented as a Result of Non-
     Investigatory Issues Identified During the Audit
     Process.

                                ***

     Due to incorrect historical accounting treatment, the
     Company wrote off the outstanding inventory on the
     balance sheet relating to obsolete inventory during the
     2015 through 2019 fiscal years which was returned to the
     Company by customers in exchange for new equipment as
     the Company did not have a history of collecting these
     items and the equipment was obsolete.

     2019 10-K/A

     On January 14, 2019, the Company reported that the Audit
     Committee’s internal investigation relating to accounting
     and reporting matters was substantially completed, the
     principal findings of the internal investigation, and the
     remedial actions to be implemented by the Company as a
     result of the internal investigation. The Audit Committee
     found that, for certain of the customer transactions under
     review, the Company had prematurely recognized


                                 69
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 70 of 121




             revenue. The Audit Committee proposed certain
             adjustments to previously reported revenues related to
             fiscal quarters occurring during the 2017 and 2018 fiscal
             years of the Company. In most cases, revenues that had
             been recognized prematurely were, or were expected to be,
             recognized in subsequent quarters, including quarters
             subsequent to the quarters impacted by the investigative
             findings. The investigation further found that certain items
             that had been recorded as expenses, such as the payment
             of marketing or servicing fees, were more appropriately
             treated as contra-revenue items in earlier fiscal quarters.

             ***

             … the Company did not have effective processes to
             evaluate and estimate the Company’s reserves for … sales
             returns… . It was concluded that the previous processes
             were based on assumptions that were not sufficiently
             documented or supported.

      162. USAT’s failure to follow GAAP in accounting for the Company’s

revenues had the effect of materially misstating its financial statements during the

Class Period.

      163. Accounting for the acquisition of Cantaloupe: GAAP requires business

combinations to be accounted for using the acquisition method of accounting which

involves allocating the purchase price to identifiable assets acquired and liabilities

assumed in a business combination as well as recording goodwill. (ASC 805-10-05-

4, ASC 805-10-25-1.)

      164. The purchase price in a business combination is generally measured at

fair value and is calculated as the sum of the acquisition date fair value of the assets



                                          70
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 71 of 121




transferred by the acquirer (such as cash and other assets), the liabilities incurred by

the acquirer to former owners of the acquire (such as an earn-out), and the equity

interests issued by the acquirer (such as common or preferred stock). (ASC 805-30-

30-7) The identifiable assets acquired and liabilities assumed are recorded on the

acquirer’s balance sheet at fair value on the acquisition date. (ASC 805-20-30-1)

Fair value is defined in GAAP as the price that would be received from the sale of

an asset or paid to transfer a liability in an orderly transaction between market-

participants. (ASC 820-10-20.)

      165. USAT has admitted that it violated GAAP in accounting for the

acquisition of Cantaloupe. The 2019 10-K and 2019 10-K/A disclosed that the

Company, in violation of GAAP, did not measure the purchase price at fair value,

failed to record the acquired assets and liabilities at fair value, and failed to recognize

the correct amount of goodwill from the acquisition.

      166. More specifically, USAT erroneously valued the 3,423,367 shares of

common stock it issued in connection with the acquisition at the “weighted average

stock price for the period leading up to the closing of the transaction” instead of at

the stock price on the date of the acquisition, which resulted in understating the

Company’s goodwill and equity by approximately $3.5 million. USAT also admitted

that it not only failed to measure at fair value the Cantaloupe assets and liabilities it

acquired, but also failed to account for Cantaloupe’s activities subsequent to the



                                            71
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 72 of 121




acquisition in accordance with GAAP due to material weaknesses in the Company’s

internal controls:

             2019 10-K

             Management did not effectively design controls in
             response to the risks of material misstatement and
             specifically did not have an adequate process or
             appropriate business combination controls in place to
             prevent or detect material errors in the financial statements
             of Cantaloupe, our subsidiary acquired on November 9,
             2017. There was not a full nor effective financial
             integration of Cantaloupe resulting in significant
             adjustments as follows:

                • Certain trade and finance receivables relating to
                  customer leasing/rental contracts of Cantaloupe
                  were double counted by the Company on the
                  opening balance sheet, and the Company’s sales-
                  type lease accounting policy was not consistently or
                  accurately applied by the Company to these
                  contracts subsequent to the date of the acquisition.

                • In several cases, current management reversed
                  previously recorded revenue associated with certain
                  incorrect customer transactions and recorded
                  accruals for potential uncollectible amounts due
                  from customers.

                • Management has now determined the correct
                  original amount of finance receivables and the
                  proper balance for this and the other assets and
                  liabilities acquired by the Company in its
                  acquisition of Cantaloupe.

                • Cantaloupe’s goodwill had been incorrectly
                  calculated using the Company’s weighted average
                  stock price for the period leading up to the closing
                  of the transaction. Current management has

                                          72
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 73 of 121




           determined that the stock should have been valued
           on the November 9, 2017 opening balance sheet
           using the sale price on the date of closing resulting
           in an increase of approximately $3.5 million to
           goodwill and equity.

     We have concluded that we did not have appropriate
     financial reporting controls and processes in place to
     prevent or detect material errors in the financial statements
     of Cantaloupe on and subsequent to the acquisition, the
     financial integration of Cantaloupe was not adequately or
     consistently performed, and certain accounting practices
     were not implemented in order to conform to the
     Company’s existing accounting policies and generally
     accepted accounting principles in the United States.

     2019 10-K/A

     The acquisition and financial integration-related
     adjustments … were reflected in the restatement of the
     financial statements for the fiscal quarters and year-to-date
     ended December 31, 2017 and March 31, 2018 … , and
     relate to errors in the purchase accounting for our
     acquisition of Cantaloupe and errors in periods subsequent
     to the acquisition resulting from an ineffective integration
     of the financial systems and processes of the acquired
     entity with those of the Company. Such adjustments are
     primarily the result of:

     • The Company previously recorded a conforming
     accounting policy adjustment in the Cantaloupe purchase
     price allocation to account for certain customer contracts
     as sales-type leases. Such adjustment was not recorded in
     accordance with Accounting Standards Codification 840,
     “Leases”. Further, the Company did not prepare and
     maintain adequate documentation and analyses to support
     the initial and ongoing accounting for such arrangements.




                                  73
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 74 of 121




             • The Company did not have effective processes and
             controls to recognize adequate reserves for sales-tax,
             inventory valuation and bad debts.

             • The Company did not have effective controls to prevent
             or detect a data-entry error that resulted in duplicate sales
             order entries and related recognition of revenue in the
             accounting systems.

             • The Company previously capitalized certain sales
             commissions. The Company concluded that these costs
             did not meet the applicable criteria for capitalization and
             should have been expensed as incurred.

             • The Company previously issued shares of common stock
             as consideration for the acquisition of Cantaloupe and did
             not accurately record such shares at fair value based upon
             the closing price on the acquisition closing date.

      167. USAT’s failure to follow GAAP in accounting for the Cantaloupe

acquisition and Cantaloupe’s activities subsequent to the acquisition had the effect

of materially misstating USAT’s financial statements during the class period

beginning with 2Q 2018.

      168. Deferred income tax accounting: in general, most items that enter into

pretax accounting income for book purposes enter into taxable income in the same

year, and vice versa. However, some events are recognized for book purposes and

tax purposes in different years. Over time, as these differences reverse, they

eventually offset each other. The tax effects of these differences, referred to as

deferred taxes, should be accounted for in the intervening periods. GAAP requires

financial statements to reflect the current and deferred tax consequences of all events


                                          74
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 75 of 121




that have been recognized in the financial statements or tax returns. (ASC 740) To

accomplish this goal, GAAP provides the following basic principles:

              l. A current tax liability or asset is recognized for the estimated taxes

                  payable or refundable on tax returns for the current and prior years.

              m. A deferred tax liability or asset is recognized for the estimated future

                  tax effects attributable to temporary differences and carryforwards.

              n. The measurement of current and deferred tax liabilities and assets is

                  based on provisions of the enacted tax law.

              o. The measurement of deferred tax assets is reduced, if necessary, by

                  the amount of any tax benefits that, based on available evidence, are

                  not expected to be realized.

       169.    A deferred tax asset is an income tax reduction whose recognition is

delayed due to deductible temporary differences 1 and carryforwards.2 (ASC 740-10-

20) GAAP requires that a valuation allowance for a deferred tax asset be created if,

based on the weight of available evidence, it is more likely than not (a likelihood of

more than 50%) that the company will not realize some portion or all of the deferred

tax asset. The valuation allowance must be sufficient to reduce the deferred tax asset



1
  Deductible temporary differences are temporary differences that result in deductible amounts in
future years.
2
  Carryforwards are deductions or credits that cannot be utilized on the tax return during a year
that may be carried forward to reduce taxable income or taxes payable in a future year.


                                               75
        Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 76 of 121




to the amount that is more likely than not to be realized. (ASC 740-10-30-5) The

need for a valuation allowance is especially likely if a business has a history of letting

various carryforwards expire unused, or it expects to incur losses in the next few

years. (ASC 740-10-30-16 – 25) Generally, changes in a valuation allowance,

including increasing a valuation allowance to 100% of the amount of the related

deferred tax asset, are reflected in the income statement. (ASC 740-10-45.)

        170. The following table shows the deferred tax asset balance USAT

originally reported beginning in fiscal year 2016 through the end of 3Q 2018:

                         FY16 1Q 2017 2Q 2017 3Q 2017 FY17 1Q 2018 2Q 2018 3Q 2018
($ in millions)         6/30/16 9/30/16 12/31/16 3/31/17 6/30/17 9/30/17 12/31/17 3/31/18

Deferred tax assets,     $ 27.7   $ 28.0   $ 28.0    $ 27.6   $ 27.7   $ 28.2   $ 14.8   $ 16.9
 net of allowance


        171. Throughout the Class Period, USAT stated that it accounted for income

taxes in accordance with GAAP:

                  Income taxes are computed using the asset and liability
                  method of accounting. Under the asset and liability
                  method, a deferred tax asset or liability is recognized for
                  estimated future tax effects attributable to temporary
                  differences and carryforwards. The measurement of
                  deferred income tax assets is adjusted by a valuation
                  allowance, if necessary, to recognize future tax benefits
                  only to the extent, based on available evidence, it is more
                  likely than not such benefits will be realized.

        172.      However, in its 2019 10-K and 2019 10-K/A, USAT has admitted that

it violated GAAP and its own policy in accounting for deferred tax assets and that it



                                                76
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 77 of 121




should have fully reserved its deferred tax assets (i.e., reduced their book value to

zero) for the year ended June 30, 2016 and onward:

             2019 10-K:

             The Company has determined to fully restore its income
             tax valuation allowance which resulted in a charge to the
             income statement and a corresponding reduction to
             retained earnings in fiscal year 2016 due to the lack of
             supporting evidence for its accounting position.

                                         ***

             The Company has significant deferred tax assets, a
             substantial amount of which result from operating loss
             carryforwards. The Company routinely evaluates its
             ability to realize the benefits of these assets to determine
             whether it is more likely than not that such benefit will be
             realized. In periods prior to the year ended June 30, 2014,
             the Company’s evaluation of its ability to realize the
             benefit from its deferred tax assets resulted in a full
             valuation allowance against such assets. Based upon
             earnings performance that the Company had achieved
             along with the belief that such performance would
             continue into future years, the Company determined
             during the year ended June 30, 2014 that it was more likely
             than not that a substantial portion of its deferred tax assets
             would be realized with approximately $64 million of its
             operating loss carryforwards being utilized to offset
             corresponding future years’ taxable income resulting in a
             reduction in its valuation allowances recorded in prior
             years. However, due to the adjustments to earnings and
             management's reassessment of the underlying factors it
             uses in estimating future taxable income, and in
             accordance with the history of losses generated, the
             Company believes that for the year ended June 30, 2016
             and onward, it is more likely than not that its deferred tax
             assets will not be realized. Accordingly, the Company re-



                                          77
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 78 of 121




               established a full valuation allowance on its net deferred
               tax assets.

               2019 10-K/A:

               Since fiscal year 2014 the Company recognized a partial
               tax valuation allowance on its deferred tax assets.
               However, starting in fiscal year 2016 the Company should
               have recognized a full valuation allowance on its deferred
               tax assets.

       173. USAT’s failure to follow GAAP in accounting for its deferred tax assets

had the effect of materially misstating USAT’s financial statements during the class

period.

       174. Inventory valuation: GAAP requires inventory to be valued at the lower

of cost or net realizable value.3 When evidence exists that the net realizable value of

inventory is less than its cost, the difference shall be recognized as a loss in earnings

in the period in which it occurs. That loss may be required, for example, due to

damage, physical deterioration, obsolescence, changes in price levels, or other

causes. (ASC 330-10-35-1B)

       175. Throughout the Class Period, USAT stated that it accounted for

revenues in accordance with GAAP, stating in the 2017 10-K:

               Inventory consists of finished goods. The company's
               inventories are valued at the lower of cost or net realizable
               value.


3
  Net realizable value is defined as the estimated selling price in the ordinary course of business,
less reasonably predictable costs of completion, disposal, and transportation. (ASC 330-10-20.)


                                                78
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 79 of 121




            The Company establishes allowances for obsolescence of
            inventory based upon quality considerations and
            assumptions about future demand and market conditions.

      176. However, in its 2019 10-K and 2019 10-K/A, USAT admitted that it

violated GAAP and its own policy in valuing its inventory:

            2019 10-K:

            Due to incorrect historical accounting treatment, the
            Company wrote off the outstanding inventory on the
            balance sheet relating to obsolete inventory during the
            2015 through 2019 fiscal years which was returned to the
            Company by customers in exchange for new equipment as
            the Company did not have a history of collecting these
            items and the equipment was obsolete.

            The Company had to revise its excess and obsolete
            inventory reserve analysis to conform with generally
            accepted accounting principles in the United States as the
            Company lacked supporting evidence for its historical
            reserve analysis.

            2019 10-K/A:

            … the Company did not have effective processes to
            evaluate and estimate the Company’s reserves for …
            excess and obsolete inventory at the lower of cost or net
            realizable value. It was concluded that the previous
            processes were based on assumptions that were not
            sufficiently documented or supported.

      177. Moreover, in its 2019 10-K/A, the Company admitted that lack of

“effective processes and controls to recognize adequate reserves for … inventory

valuation,” among others, led it to make errors in accounting for the acquisition of

Cantaloupe and in periods subsequent to the acquisition.

                                        79
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 80 of 121




      178. USAT’s failure to follow GAAP in accounting for inventory valuation

had the effect of materially misstating USAT’s financial statements during the Class

Period.

      179. Sale-leaseback accounting: there are two principal lease classifications

on a lessee’s financial statements: an operating lease and a capital lease. An

operating lease is any lease other than a capital lease. A capital lease is a lease that

meets any one of the four criteria specified in GAAP:

             a. The lease transfers ownership of the property to the lessee by the

                end of the lease term.

             b. The lease contains a bargain purchase option.

             c. The lease term is equal to 75% or more of the estimated economic

                life of the leased property.

             d. The present value of the minimum lease payments at the beginning

                of the lease is at least 90% of the fair value of the asset at the

                inception of the lease. (ASC 840-10-25-1, ASC 840-10-20)

      180. The difference in accounting for an operating lease and a capital lease

consists of the following:

             a. Each lease payment under an operating lease is recorded as an

                expense. Neither, the leased asset, nor an obligation to make future

                payments is recorded on the lessee’s books. (ASC 840-20-25-1.)



                                          80
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 81 of 121




             b. Under a capital lease, the present value of all lease payments is

                 considered to be the cost of the asset, which is recorded as a fixed

                 asset, with an offsetting obligation recorded as a capital lease

                 liability. As each monthly lease payment is made to the lessor, the

                 lessee records a combined reduction in the capital lease liability

                 account and a charge to interest expense. The lessee also records a

                 periodic depreciation charge to gradually reduce the carrying

                 amount of the fixed asset in its accounting records. (ASC 840-30-

                 25-1, ASC 840-30-30-1, ASC 840-30-35.)

      181. When a sale of a property is accompanied by a leaseback of all or any

part of the property for all or part of its remaining economic life and the lease meets

any of the aforementioned four capital lease criteria, the seller-lessee shall account

for the lease as a capital lease. Otherwise, the seller-lessee shall account for the lease

as an operating lease. (ASC 840-40-25-2.)

      182. As disclosed in USAT’s 2017 10-K, “during the fiscal year ended June

30, 2014, the Company and a third party finance company, entered into the six Sale

Leaseback Agreements pursuant to which the third-party finance company

purchased ePort equipment owned by the Company and used by the Company in its

JumpStart Program.” The Company initially recorded the sale-leaseback

arrangement as an operating lease. However, “during the fiscal year ended June 30,



                                           81
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 82 of 121




2017, the Company extended the termination date for each of the six Sales

Leaseback Agreements with the third party financing company for an additional year

and the extension will also result in the transfer of ownership of the leased assets to

the Company at the end of the new term. As a result of the new provision for

ownership transfer at the end of the lease, the Sale Leaseback Agreements previously

considered to be operating leases are classified as capital leases at June 30, 2017 and

the remaining deferred gain at the time of the extension will be amortized ratably

over the remaining estimated useful lives of the related property and equipment,

through the fourth quarter of 2019.”

      183. In its 2019 10-K, USAT revised the gain on sale of the ePort equipment

from $1.45 million to $2.6 million and admitted that “the original accounting

treatment of a 2014 fiscal year sale-leaseback transaction as an operating lease was

incorrect, and should have been treated as a capital lease and appropriate adjustments

have been recorded during fiscal years 2015 through 2019.” The Company then

admitted in its 2019 10-K/A that it “historically inappropriately accounted for a

fiscal year 2014 sale-leaseback transaction as an operating lease. The Company

should have accounted for such transaction as a capital lease.”

      184. USAT’s failure to follow GAAP in accounting for its 2014 sale-

leaseback transaction had the effect of materially misstating USAT’s financial

statements during the Class Period.



                                          82
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 83 of 121




      185. Balance sheet classification of preferred stock: public companies are

required to present contingently redeemable preferred stock (i.e., redeemable upon

the occurrence of an event outside the control of the issuer) and preferred stock that

is redeemable at the option of the holder, in mezzanine equity. (ASC 480-10-S99-

3A.) Mezzanine equity is presented after liabilities and before stockholders’ equity

on the balance sheet. The purpose of this classification is to convey to the reader that

such a security may not be permanently part of equity and could result in a demand

for cash or other assets of the entity in the future. Reporting entities should present

redeemable securities that are classified as mezzanine equity separate from

stockholders’ equity accounts that are classified as permanent equity (e.g., non

redeemable preferred, common stock, and retained earnings).

      186. USAT has admitted that it violated GAAP in accounting for the

preferred stock. The 2019 10-K disclosed that even though its convertible preferred

stock is contingently redeemable due to the existence of deemed liquidation

provisions contained in its certificate of incorporation, the Company had improperly

classified it as part of the shareholders’ equity on its balance sheet in violation of

GAAP. The Company then admitted in its 2019 10-K/A that it “historically

incorrectly classified its convertible preferred stock within shareholders’ equity on

the Company’s consolidated balance sheets.




                                          83
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 84 of 121




      187. USAT’s failure to follow GAAP in classifying its preferred stock on its

balance sheets had the effect of materially misstating USAT’s financial statements

during the Class Period.

      188. Bad debt reserves: accounts receivable are commonly paired with the

allowance for doubtful accounts, a contra asset account which stores a reserve for

bad debts. (ASC 210-10-45-13, CON 6 ¶ 34.) The combined balances in the accounts

receivable and allowance accounts represent the net carrying value of accounts

receivable. GAAP requires losses from uncollectable receivables to be accrued by a

charge to income when such loss is probable (i.e., likely to occur) and estimable.

(ASC 310-10-35-8 – 11, ASC 450-20-25-1 – 2.)

      189. Throughout the Class Period, USAT stated that it valued accounts

receivable in accordance with GAAP, stating in the 2017 10-K:

            The Company maintains an allowance for doubtful
            accounts for estimated losses resulting from the inability
            of its customers to make required payments, including
            from a shortfall in the customer transaction fund flow from
            which the Company would normally collect amounts due.


            The allowance is determined through an analysis of
            various factors including the aging of the accounts
            receivable, the strength of the relationship with the
            customer, the capacity of the customer transaction fund
            flow to satisfy the amount due from the customer, an
            assessment of collection costs and other factors. The
            allowance for doubtful accounts receivable is
            management’s best estimate as of the respective reporting
            date. The Company writes off accounts receivable against


                                        84
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 85 of 121




               the allowance when management determines the balance
               is uncollectible and the Company ceases collection efforts.
               Management believes that the allowance recorded is
               adequate to provide for its estimated credit losses.


      190. Although in its 2017 10-K the Company represented that it successfully

remediated material weaknesses in its internal controls over financial reporting,

including those related to determining the collectability of accounts receivable, the

2019 10-K, revealed that USAT’s previously issued financial statements dating back

to fiscal year 2015 were misstated, in part, due to its failure to properly account for

reserves for bad debts.

      191. The Company then admitted in its 2019 10-K/A that “the Company did

not have effective processes to evaluate and estimate the Company’s reserves for

bad debts … . It was concluded that the previous processes were based on

assumptions that were not sufficiently documented or supported.” Moreover, the

Company admitted that lack of “effective processes and controls to recognize

adequate reserves for … bad debts,” among others, led it to make errors in

accounting for the acquisition of Cantaloupe and in periods subsequent to the

acquisition.

      192. USAT’s failure to follow GAAP in accounting for bad debt reserves

had the effect of materially misstating USAT’s financial statements during the Class

Period.



                                           85
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 86 of 121




      193. Sales tax reserves: liabilities are probable future sacrifices of economic

benefits arising from present obligations of a particular entity to transfer assets or

provide services to other entities in the future as a result of past transactions or

events. (CON 6 ¶ 35.)

      194. Although in its 2017 10-K the Company represented that it successfully

remediated material weaknesses in its internal controls over financial reporting,

including implementing internal controls related to “search for an analysis of

unrecorded liabilities prior to period close,” the 2019 10-K, revealed that USAT’s

previously issued financial statements were misstated, in part, due to its failure to

record “an accrual for the payment of sales taxes in certain states for certain products

which affected fiscal years 2016 through 2019 due to the failure to historically

account for these matters.” USAT’s 2019 10-K disclosed that “during the year ended

June 30, 2019, the Company identified sales tax liabilities and related interest in the

aggregate amount of $16.6 million.” The Company then admitted in its 2019 10-K/A

that it “did not have effective processes and controls to recognize adequate reserves

for sales-tax. … It was concluded that the previous processes were based on

assumptions that were not sufficiently documented or supported.” Moreover, the

Company admitted that lack of “effective processes and controls to recognize

adequate reserves for sales tax,” among others, led it to make errors in accounting

for the acquisition of Cantaloupe and in periods subsequent to the acquisition



                                          86
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 87 of 121




      195. In addition to adjustments made to correct the above misstatements,

USAT also noted in its 2019 10-K that it “has reversed certain costs which were

previously incorrectly capitalized and has now appropriately reclassified debt.” The

2019 10-K/A revealed that the “[t]he Company previously capitalized certain sales

commissions. The Company concluded that these costs did not meet the applicable

criteria for capitalization and should have been expensed as incurred.” Moreover,

the Company admitted that improper capitalization of sales commissions, was one

of the errors which led it to improperly account for the acquisition of Cantaloupe

and make errors in periods subsequent to the acquisition.

      196. The total impact of the aforementioned GAAP violations on the

Company’s financial statements filed with the SEC during the Class Period is

summarized below based on the information disclosed in the 2019 10-K:




                                        87
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 88 of 121




 ($ in thousands,       Fiscal Year          Three Months Ended        Total
 except per share data)    Ended      9/30/2017 12/31/2017 3/31/2018 FY 2017 -
                       6/30/2017      (1Q 2018) (2Q 2018) (3Q 2018) 3Q 2018
 Total Revenue
   As prev. rptd.      $ 104,093 $ 25,617 $ 32,506 $ 35,832 $ 198,048
   As Restated         $ 101,436 $ 25,259 $ 31,532 $ 33,592 $ 191,819
    Misstated $        $ (2,657) $ (358) $    (974) $ (2,240) $ (6,229)
    Misstated %              -2.6%        -1.4%       -3.1%      -6.7%    -3.2%

 Gross Profit
   As prev. rptd.      $ 26,646 $ 7,201 $            9,201 $ 11,944 $ 54,992
   As Restated         $ 25,061 $ 6,181 $            9,172 $ 9,845 $ 50,259
    Misstated $        $ (1,585) $ (1,020) $           (29) $ (2,099) $ (4,733)
    Misstated %              -6.3%       -16.5%       -0.3%     -21.3%    -9.4%

 Loss before income taxes
   As prev. rptd.    $ (1,765) $ (681) $ (3,443) $ (978) $ (6,867)
   As Restated       $ (7,370) $ (2,143) $ (4,351) $ (3,203) $ (17,067)
    Misstated $      $ (5,605) $ (1,462) $   (908) $ (2,225) $ (10,200)
    Misstated %           76.1%   68.2%     20.9%     69.5%      59.8%

 Net loss applicable to common shares
   As prev. rptd.      $ (2,520) $ (547) $ (12,516) $     826 $ (14,757)
   As Restated         $ (8,133) $ (2,505) $ (4,194) $ (3,557) $ (18,389)
    Misstated $        $ (5,613) $ (1,958) $ 8,322 $ (4,383) $ (3,632)
    Misstated %            69.0%      78.2%  -198.4%       NM      19.8%

 Net loss per common share
   As prev. rptd.   $ (0.06) $           (0.01) $    (0.24) $    0.02
   As Restated      $ (0.20) $           (0.05) $    (0.08) $   (0.07)
    Misstated $     $ (0.14) $           (0.04) $     0.16 $    (0.09)
    Misstated %           70.0%          80.0%      -200.0%       NM

 NM - not meaningful




                                           88
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 89 of 121




              ($ in thousands,           As of       As of      As of     As of
              except per share data)     Ended     9/30/2017 12/31/2017 3/31/2018
                                       6/30/2017   (1Q 2018) (2Q 2018) (3Q 2018)
              Total assets
                As prev. rptd.         $ 97,691 $ 135,219 $ 184,651 $ 191,393
                As Restated            $ 67,544 $ 103,860 $ 166,934 $ 168,728
                 Misstated $           $ (30,147) $ (31,359) $ (17,717) $ (22,665)
                 Misstated %              -44.6%        -30.2%      -10.6%      -13.4%

              Total liabilities
                As prev. rptd.         $ 31,913    $ 29,123      $ 70,481    $ 75,482
                As Restated            $ 39,938    $ 38,068      $ 81,475    $ 86,120
                 Misstated $           $ 8,025     $ 8,945       $ 10,994    $ 10,638
                 Misstated %               20.1%        23.5%       13.5%       12.4%

              Total shareholders' equity
                As prev. rptd.      $ 65,778 $ 106,096 $ 114,170 $ 115,911
                As Restated         $ 24,468 $ 62,661 $ 82,321 $ 79,470
                 Misstated $        $ (41,310) $ (43,435) $ (31,849) $ (36,441)
                 Misstated %           -168.8%     -69.3%     -38.7%     -45.9%


      197. An error in financial statements exists when those financial statements

contain an error in recognition, measurement, presentation, or disclosure in financial

statements resulting from mathematical mistakes, mistakes in the application of

GAAP, or oversight or misuse of facts that existed at the time the financial

statements were prepared. (ASC 250-10-20.) GAAP requires that errors in financial

statements be corrected retrospectively by restating the previously issued financial

statements. (ASC 250-10-05-4.) The restated financial statements should disclose,

inter alia, the nature of the error, the effect of the correction on each financial

statement line item and any per-share amounts affected (ASC 250-10-50-7 – 8.)

Because GAAP provisions do not apply to immaterial items, a restatement is only

warranted when the previously issued financial statements are materially misstated.


                                                   89
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 90 of 121




(ASC 105-10-05-6.) Therefore, a restatement of a Company’s financial statements

is an admission that the previously issued financial statements were materially

misstated.

      198. The omission or misstatement of an item in a financial report is material

if, in light of surrounding circumstances, the magnitude of the item is such that it is

probable that the judgment of a reasonable person relying upon the report would

have been changed or influenced by the inclusion or correction of the item. (CON 8

¶ QC11.) Assessment of whether an item is material involves performing not only a

quantitative but also a qualitative assessment. According to the SEC, materiality

assessment should consider the “total mix” of information. In other words,

“materiality concerns the significance of an item to users of a registrant's financial

statements. A matter is ‘material’ if there is a substantial likelihood that a reasonable

person would consider it important.” (Staff Accounting Bulletin No. 99 (“SAB 99”)

– Materiality.)

      199. USAT has admitted that its financial statements were materially false

by telling investors that at least nine quarters of financial reports could no longer be

relied on and restating the financial statements for those periods.

      200. In addition, Section 13(b) 2 of the Exchange Act entitled Periodical

and Other Reports states the following with respect to books and records and internal

controls:



                                           90
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 91 of 121




             Every issuer which has a class of securities registered
             pursuant to section 12 and every issuer which is required
             to file reports pursuant to section 15(d) shall:
                 A. Make and keep books, records, and accounts,
                    which, in reasonable detail, accurately and fairly
                    reflect the transactions and dispositions of the assets
                    of the issuer;
                 B. devise and maintain a system of internal accounting
                    controls sufficient to provide reasonable assurances
                    that –

                   i.   transactions are executed in accordance with
                        management's general or specific authorization;
                  ii.   transactions are recorded as necessary (I) to
                        permit preparation of financial statements in
                        conformity with generally accepted accounting
                        principles or any other criteria applicable to such
                        statements, and (II) to maintain accountability
                        for assets;

                 iii.   access to assets is permitted only in accordance
                        with management's general or specific
                        authorization; and
                 iv.    the recorded accountability for assets is
                        compared with the existing assets at reasonable
                        intervals and appropriate action is taken with
                        respect to any differences.

      201. A strong system of internal controls helps management achieve its

objectives related to the effectiveness and efficiency of its operations, the reliability

of its financial reporting, and compliance with applicable laws and regulations. It is

management’s responsibility to develop and implement internal controls necessary

to ensure that it maintains adequate books and records. It is management’s


                                           91
         Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 92 of 121




responsibility to evaluate, with the participation of the CEO and the CFO, the

effectiveness of the company’s internal controls over financial reporting as of the

end of each fiscal year. (Exchange Act Rules 13a‑15(c) and 15d-15(c) [17 C.F.R.

§§ 240.13a-15(c) and 240.15d-15(c)]). In its 2017 10-K, USAT disclosed that the

Company’s management performed its evaluations in accordance with criteria set

forth the COSO Framework.4

         202. The COSO Framework defines internal control as a process that is

“designed to provide reasonable assurance regarding the achievement of objectives”

related to the effectiveness and efficiency of operations, the reliability of financial

reporting and non-financial reporting, and compliance with applicable laws and

regulations.5 Internal control encompasses more than the policies governing the

objectives related to operations, financial reporting, and compliance; namely, it

includes the actions taken by a company’s board of directors, management at all

levels, and employees in running the business.

         203. According to COSO Framework, “setting objectives is a prerequisite to

internal control and a key part of the management process relating to strategic



4
  The original COSO framework was issued in 1992. In May 2013 COSO issued an updated
Internal Control – Integrated Framework.
5
    COSO Framework, Chapter 1.




                                          92
         Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 93 of 121




planning.” 6 “Management, with board oversight, sets entity-level objectives that

align with the entity’s mission, vision, and strategies. … External reporting

objectives are driven primarily by regulations and/or standards established by

regulators and standard-setting bodies. … —Entities need to achieve external

financial reporting objectives to meet obligations to and expectations of stake

holders. Financial statements are necessary for accessing capital markets and may

be critical to being awarded contracts or in dealing with suppliers and vendors.

Investors, analysts, and creditors often rely on an entity’s external financial

statements to assess its performance against peers and alternative investments.

Management may also be required to publish financial statements using objectives

set forth by rules, regulations, and external standards.”7

         204. The COSO Framework defines five components of an internal control

that are needed to enable a business to achieve its objectives: (1) control

environment, (2) risk assessment, (3) control activities, (4) information and

communication, and (5) monitoring activities.




6
    COSO Framework, Chapter 2.
7
    COSO Framework, Chapter 2.




                                          93
         Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 94 of 121




         205. Of the five components of internal control, the control environment has

a pervasive impact on the overall system of internal control.8 The “tone at the top”

is an essential element of the control environment. “The board of directors and senior

management establish the tone at the top regarding the importance of internal control

including expected standards of conduct.”9 “The board of directors and management

at all levels of the entity demonstrate through their directives, actions, and behavior

the importance of integrity and ethical values to support the functioning of the

system of internal control. … Tone at the top and throughout the organization is

fundamental to the functioning of an internal control system. Without a strong tone

at the top to support a strong culture of internal control, awareness of risk can be

undermined, responses to risks may be inappropriate, control activities may be ill

defined or not followed, information and communication may falter, and feedback

from monitoring activities may not be heard or acted upon.”10 The COSO

Framework recognizes that the CEO – during the Class Period, Defendant Herbert –

, more than any other individual in an organization, sets the “tone at the top” that




8
    COSO Framework, Chapter 5.
9
    COSO Framework, Chapter 5.
10
     COSO Framework, Chapter 5.




                                          94
         Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 95 of 121




affects the control environment and all other components of internal control.11

Moreover, the CEO “is responsible for designing, implementing, and conducting an

effective system of internal control.”12 The COSO Framework makes it clear that, in

addition to the CEO, other members of senior management, such as the CFO –

during the Class Period, Defendant Singh – play a critical role in setting the tone at

the top and performing vital internal control functions.13

         206. USAT’s CEO, Herbert, and its CFO, Singh, failed to comply with SEC

regulations and the requirements of COSO Framework. As described herein, there

were material weaknesses in internal control at USAT that were necessary to prepare

accurate financial statements and ensure compliance with regulatory filing

requirements applicable to public companies. A material weakness is defined by the

SEC as “a deficiency, or a combination of deficiencies, in internal control over

financial reporting, such that there is a reasonable possibility that a material

misstatement of the registrant’s annual or interim financial statements will not be

prevented or detected on a timely basis.” (Rule 1-02(a)(4) of Regulation S-X [17

C.F.R. 210.1-02(a)(4)].) The Company’s own admissions, in the January 14, 2019

8-K and the February 6, 2019 8-K, show that its internal controls were ineffective


11
     COSO Framework, Appendix B.
12
     COSO Framework, Appendix B.
13
     COSO Framework, Chapter 5 and Appendix B.



                                           95
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 96 of 121




and materially deficient, causing it to make material errors in revenue recognition

and lie to its own auditor. USAT’s internal control system failed to live up to the

standards as set forth in the five elements of an internal control framework described

above, and Defendants Herbert and Singh thus failed to maintain a proper tone and

control awareness that focused on achieving consistent application of accounting

policies and procedures and strict adherence to GAAP. The existence of these

material weaknesses enabled the Defendants to recklessly or knowingly misstate

USAT’s restated financial results, which Herbert and Singh certified in false SOX

certifications.

                  PLAINTIFFS’ CLASS ACTION ALLEGATIONS

       207. Plaintiffs bring this action as a class action pursuant to Federal Rule of

Civil Procedure 23(a) and (b)(3) on behalf of 1) the Exchange Act Class, consisting

of all those who purchased or otherwise acquired the publicly traded common stock

of USAT during the Class Period, and 2) the Securities Act Subclass, including all

those who purchased or otherwise acquired USAT common stock in the SPO; and

were damaged upon the revelation of the alleged corrective disclosure. Excluded

from the Exchange Act Class and Securities Act Subclass are Defendants herein, the

officers and directors of the Company, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors or assigns and

any entity in which Defendants have or had a controlling interest.



                                          96
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 97 of 121




      208. The members of the Exchange Act Class and the Securities Act

Subclass are so numerous that joinder of all members is impracticable. Throughout

the Class Period, the Company’s securities were actively traded on NASDAQ. The

Company sold over 5.5 million shares of USAT stock in the SPO. While the exact

number of Class members is unknown to Plaintiffs at this time and can be ascertained

only through appropriate discovery, Plaintiffs believe that there are hundreds or

thousands of members in the proposed Exchange Act Class and the Securities Act

Subclass. Record owners and other members of the Exchange Act Class and the

Securities Act Subclass may be identified from records maintained by the Company

or its transfer agent and may be notified of the pendency of this action by mail, using

the form of notice similar to that customarily used in securities class actions.

      209. Plaintiffs’ claims are typical of the claims of the members of the

Exchange Act Class and the UPR Retirement Fund’s claims are typical of the claims

of members of the Securities Act Subclass as all members of the Exchange Act Class

and the Securities Act Subclass, respectively, are similarly affected by Defendants’

wrongful conduct in violation of federal law that is complained of herein.

      210. Plaintiffs will fairly and adequately protect the interests of the members

of the Exchange Act Class and the Securities Act Subclass and have retained counsel

competent and experienced in class and securities litigation. Plaintiffs have no




                                          97
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 98 of 121




interests antagonistic to or in conflict with those of the Exchange Act Class and the

Securities Act Subclass.

      211. Common questions of law and fact exist as to all members of the

Exchange Act Class and the Securities Act Subclass predominate over any questions

solely affecting individual members of the Exchange Act Class and the Securities

Act Subclass. Among the questions of law and fact common to the Exchange Act

Class and the Securities Act Subclass are:

      (a)    whether Defendants’ acts as alleged violated the federal securities laws;

      (b)    whether Defendants’ statements to the investing public during the Class

             Period misrepresented material facts about the financial condition,

             business, operations, and management of the Company;

      (c)    whether Defendants’ statements to the investing public during the Class

             Period omitted material facts necessary to make the statements made,

             in light of the circumstances under which they were made, not

             misleading;

      (d)    whether the Individual Defendants caused the Company to issue false

             and misleading SEC filings and public statements during the Class

             Period;




                                         98
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 99 of 121




      (e)    whether Defendants acted knowingly or recklessly in issuing false and

             misleading SEC filings and public statements during the Class Period

             (unique to the Exchange Act claim);

      (f)    whether the prices of the Company’s common stock during the Class

             Period was artificially inflated because of the Defendants’ conduct

             complained of herein;

      (g)    whether the Offering Documents were false and misleading; and

      (h)    whether the members of the Exchange Act Class and the Securities Act

             Subclass have sustained damages and, if so, what is the proper measure

             of damages.

      212. A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since joinder of all members is

impracticable. Furthermore, as the damages suffered by individual Exchange Act

Class and the Securities Act Subclass members may be relatively small, the expense

and burden of individual litigation make it impossible for members of the Exchange

Act Class and the Securities Act Subclass to individually redress the wrongs done to

them. There will be no difficulty in the management of this action as a class action.

      213. Exchange Act Class Plaintiffs will rely, in part, upon the presumption

of reliance established by the fraud-on-the-market doctrine in that:




                                         99
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 100 of 121




      (a)    Defendants made public misrepresentations or failed to disclose

             material facts during the Class Period;

      (b)    the omissions and misrepresentations were material;

      (c)    the Company’s securities are traded in efficient markets;

      (d)    the Company’s securities were liquid and traded with moderate to

             heavy volume during the Class Period;

      (e)    the Company traded on the NASDAQ, and was covered by multiple

             analysts;

      (f)    the misrepresentations and omissions alleged would tend to induce a

             reasonable investor to misjudge the value of the Company’s securities;

             Plaintiffs and members of the Class purchased and/or sold the

             Company’s securities between the time the Defendants failed to

             disclose or misrepresented material facts and the time the true facts

             were disclosed, without knowledge of the omitted or misrepresented

             facts; and

      (g)    Unexpected material news about the Company was rapidly reflected in

             and incorporated into the Company’s stock price during the Class

             Period

      214. Based upon the foregoing, Plaintiffs and the members of the Exchange

Act Class are entitled to a presumption of reliance upon the integrity of the market.



                                         100
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 101 of 121




       215. Alternatively, Plaintiffs and the members of the Exchange Act Class

are entitled to the presumption of reliance established by the Supreme Court in

Affiliated Ute Citizens of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct.

2430 (1972), as Defendants omitted material information in their Class Period

statements in violation of a duty to disclose such information, as detailed above.

                                    COUNT I
         Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                   Against USAT and the Officer Defendants

       216. Plaintiffs repeat and reallege each and every allegation contained above

as if fully set forth herein.

       217. This Count is asserted against the Company and the Officer Defendants

and is based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule

10b-5 promulgated thereunder by the SEC.

       218. During the Class Period, the Company and the Officer Defendants,

individually and in concert, directly or indirectly, disseminated or approved the false

statements specified above, which they knew or deliberately disregarded were

misleading in that they contained misrepresentations and failed to disclose material

facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading.

       219. The Company and the Officer Defendants violated §10(b) of the 1934

Act and Rule 10b-5 in that they: employed devices, schemes and artifices to defraud;



                                         101
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 102 of 121




made untrue statements of material facts or omitted to state material facts necessary

in order to make the statements made, in light of the circumstances under which they

were made, not misleading; and/or engaged in acts, practices and a course of

business that operated as a fraud or deceit upon Plaintiffs and others similarly

situated in connection with their purchases of the Company’s securities during the

Class Period.

      220. The Company and the Officer Defendants acted with scienter in that

they knew that the public documents and statements issued or disseminated in the

name of the Company were materially false and misleading; knew that such

statements or documents would be issued or disseminated to the investing public;

and knowingly and substantially participated, or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the

securities laws. These defendants by virtue of their receipt of information reflecting

the true facts of the Company, their control over, and/or receipt and/or modification

of the Company’s allegedly materially misleading statements, and/or their

associations with the Company which made them privy to confidential proprietary

information concerning the Company, participated in the fraudulent scheme alleged

herein.

      221. The Officer Defendants, who were the senior officers and/or directors

of the Company, had actual knowledge of the material omissions and/or the falsity



                                         102
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 103 of 121




of the material statements set forth above, and intended to deceive Plaintiffs and the

other members of the Class, or, in the alternative, acted with reckless disregard for

the truth when they failed to ascertain and disclose the true facts in the statements

made by them or other personnel of the Company to members of the investing public,

including Plaintiffs and the Class.

       222. As a result of the foregoing, the market price of the Company’s

securities was artificially inflated during the Class Period. In ignorance of the falsity

of the Company’s and the Officer Defendants’ statements, Plaintiffs and the other

members of the Class relied on the statements described above and/or the integrity

of the market price of the Company’s securities during the Class Period in

purchasing the Company’s securities at prices that were artificially inflated as a

result of the Company’s and the Officer Defendants’ false and misleading

statements.

       223. Had Plaintiffs and the other members of the Class been aware that the

market price of the Company’s securities had been artificially and falsely inflated

by the Company’s and the Officer Defendants’ misleading statements and by the

material adverse information which the Company and the Officer Defendants did

not disclose, they would not have purchased the Company’s securities at the

artificially inflated prices that they did, or at all.




                                             103
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 104 of 121




      224. As a result of the wrongful conduct alleged herein, Plaintiffs and other

members of the Class have suffered damages in an amount to be established at trial.

      225. By reason of the foregoing, the Company and the Officer Defendants

have violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder

and are liable to the Plaintiffs and the other members of the Class for substantial

damages which they suffered in connection with their purchases of the Company’s

securities during the Class Period.

                                    COUNT II
                 Violation of Section 20(a) of The Exchange Act
                         Against the Officer Defendants

      226. Plaintiffs repeat and reallege each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

      227. During the Class Period, the Officer Defendants participated in the

operation and management of the Company, and conducted and participated, directly

and indirectly, in the conduct of the Company’s business affairs. Because of their

senior positions, they knew the adverse non-public information regarding the

Company’s business practices.

      228. As officers and/or directors of a publicly owned company, the Officer

Defendants had a duty to disseminate accurate and truthful information with respect

to the Company’s financial condition and results of operations, and to correct




                                         104
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 105 of 121




promptly any public statements issued by the Company which had become

materially false or misleading.

      229. Because of their positions of control and authority as senior officers,

the Officer Defendants were able to, and did, control the contents of the various

reports, press releases and public filings which the Company disseminated in the

marketplace during the Class Period. Throughout the Class Period, the Officer

Defendants exercised their power and authority to cause the Company to engage in

the wrongful acts complained of herein. The Officer Defendants therefore, were

“controlling persons” of the Company within the meaning of Section 20(a) of the

Exchange Act. In this capacity, they participated in the unlawful conduct alleged

which artificially inflated the market price of the Company’s securities.

      230. Each of the Officer Defendants, therefore, acted as a controlling person

of the Company. By reason of their senior management positions and/or being

directors of the Company, each of the Officer Defendants had the power to direct

the actions of, and exercised the same to cause, the Company to engage in the

unlawful acts and conduct complained of herein. Each of the Officer Defendants

exercised control over the general operations of the Company and possessed the

power to control the specific activities which comprise the primary violations about

which Plaintiffs and the other members of the Class complain.




                                         105
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 106 of 121




      231. By reason of the above conduct, the Officer Defendants are liable

pursuant to Section 20(a) of the Exchange Act for the violations committed by the

Company.

                                   COUNT III
      Violation of Section 11 of the Securities Act Against All Defendants

      232. Plaintiffs repeat and reallege each and every allegation contained above

as if fully set forth herein, except that his Count III disclaims any allegations of

fraudulent intent. Section 11 is a strict liability statute, subject only to affirmative

defenses.

      233. This Count is asserted against all Defendants on behalf of all persons

who purchased shares of the Company’s common stock pursuant to the Company’s

SPO, in which shares registered under the Registration Statement were sold, and is

based upon Section 11 of the Securities Act. 15 U.S.C. §77k.

      234. The Registration Statement was inaccurate and misleading, as

described in detail above.

      235. The Company is the issuer of the securities and as such is strictly liable

for the material misstatements and omissions contained in the Registration

Statement.

      236. The Individual Defendants each signed the Registration Statement or

authorized the signing of the Registration Statement on their behalf, and are




                                          106
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 107 of 121




therefore liable for the misrepresentations and omissions contained therein and the

failure of the Registration Statement to be complete and accurate.

       237. The Underwriter Defendants each served as underwriters in connection

with the SPO, which was conducted pursuant to the Registration Statement. As such,

each is liable for the misrepresentations and omissions contained in the Registration

Statement and the failure of the Registration Statement to be complete and accurate.

       238. By reason of the conduct alleged, each of the Defendants violated

Section 11 of the Securities Act.

       239. The UPR Retirement System and members of the Securities Act

Subclass acquired USAT common stock pursuant to the Registration Statement used

for the SPO, and, at the time of their purchases, were without knowledge of the

wrongful conduct alleged herein. This claim has been brought within one year of the

discovery of the untrue statements and omissions and within three years of the date

of the offering.

       240. The UPR Retirement System and the Securities Act Subclass are

entitled to damages under Section 11 as measured by the provisions of Section 11(e).

                                   COUNT IV
 Violation of Section 12(a)(2) of the Securities Act Against USAT, the Officer
                 Defendants, and the Underwriter Defendants
       241. Plaintiffs repeat and reallege each and every allegation contained above

as if fully set forth herein.



                                        107
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 108 of 121




      242. This Count IV disclaims any allegations of fraudulent intent. Section

11 is a strict liability statute, subject only to affirmative defenses.

      243. This Count is brought by the UPR Retirement System, on behalf of all

persons who purchased shares of USAT common stock pursuant to the SPO, against

USAT, the Officer Defendants and the Underwriter Defendants, and is based on

Section 12(a)(2) of the Securities Act. 15 U.S.C. §77l.

      244. By means of the Offering Documents, USAT, the Officer Defendants,

and the Underwriter Defendants promoted and sold USAT common stock in the

SPO, and therefore is liable under Section 12(a)(2) for the misrepresentations and

omissions contained in the Offering Documents.

      245. At the time of their purchases, the UPR Retirement System and the

Securities Act Subclass did not know, nor in the exercise of due diligence could have

known, of the material misstatements and omissions in the Offering Documents.

       246. The UPR Retirement System and other members of the Securities Act

Subclass who purchased USAT stock pursuant to the Offering Documents sustained

substantial damages as a direct and proximate result of violations of Section

12(a)(2).

       247. Accordingly, members of the Securities Act Subclass who hold

common stock issued pursuant to the Offering Documents have the right to rescind

and recover the consideration paid for their shares, or to recover rescissory or other



                                           108
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 109 of 121




damages to the maximum extent permitted by law, and hereby tender (to the extent

tender is required) their shares. Securities Act Subclass members who have sold their

common stock seek damages to the maximum extent permitted by law.

                                   COUNT V
Violation of Section 15 of the Securities Act Against the Individual Defendants

       248. Plaintiffs repeat and reallege each and every allegation contained above

as if fully set forth herein.

       249. This Count is asserted against the Individual Defendants and is based

upon Section 15 of the Securities Act. 15 U.S.C. §77o.

       250. The Individual Defendants, by virtue of their positions as senior officers

or directors of the Company, were, at the time of the wrongs alleged herein,

controlling persons of USAT within the meaning of Section 15 of the Securities Act.

The Individual Defendants had the power and influence and exercised the same to

cause USAT to engage in the acts described herein.

       251. The Individual Defendants’ positions made them privy to the material

facts concealed from Plaintiffs and the Securities Act Subclass.

       252. By virtue of the conduct alleged herein, the Individual Defendants are

liable as control persons for the violations of Section 11 by the persons they

controlled, as alleged in Count III.




                                         109
      Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 110 of 121




      253. Each of the Individual Defendants is liable to the UPR Retirement

System and the Securities Act Subclass for damages suffered as a result of the

Securities Act violations of the persons they controlled.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

      A.     Determining that the instant action may be maintained as a class action

under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as

the Class representatives;

      B.     Requiring Defendants to pay damages sustained by Plaintiffs and the

Exchange Act Class and the Securities Act Subclass by reason of the acts and

transactions alleged herein;

      C.     Awarding Plaintiffs and the other members of the Class prejudgment

and post-judgment interest, as well as their reasonable attorneys’ fees, expert fees

and other costs; and

      D.     Awarding such other and further relief as this Court may deem just and

proper.




                                         110
     Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 111 of 121




                      DEMAND FOR TRIAL BY JURY

     Plaintiffs hereby demand a trial by jury.

Dated: November 20, 2019              Respectfully submitted,

                                      THE ROSEN LAW FIRM, P.A.

                                      By: /s/ Jacob A. Goldberg
                                      Jacob A. Goldberg
                                      Leah Heifetz-Li
                                      101 Greenwood Avenue
                                      Suite 440
                                      Jenkintown, PA 19046
                                      Tel: (215) 600-2817
                                      Fax: (212) 202-3827

                                      Phillip Kim (admitted pro hac vice)
                                      275 Madison Avenue
                                      40th Floor
                                      New York, NY 10016
                                      Tel: (212) 686-1060
                                      Fax: (212) 202-3827

                                      Lead Counsel


                                      WOLF POPPER LLP

                                      By: /s/ Robert C. Finkel
                                      Robert C. Finkel (admitted pro hac vice)
                                      845 Third Avenue
                                      New York, NY 10022
                                      Tel: (212) 759-4600
                                      Fax: (212) 486-2093

                                      Counsel for Securities Act Subclass




                                       111
     Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 112 of 121




                        CERTIFICATE OF SERVICE

      I hereby certify that on this 20th day of November 2019, I caused a true and

correct copy of the foregoing CONSOLIDATED AMENDED CLASS ACTION

COMPLAINT FOR VIOLATION OF THE FEDERAL SECURITIES LAWS,

to be served by CM/ECF to the parties registered to the Court’s CM/ECF system.



                                                  /s/ Jacob A. Goldberg




                                       112
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 113 of 121




   EXHIBIT 1
DocuSign Envelope ID: EA5B77B8-9852-4F36-B0CC-9947A2E9C3DC
                    Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 114 of 121



                                                        CERTIFICATION

            The individual or institution listed below (the “Plaintiff”) authorizes the Rosen Law Firm, P.A. to
            file an action or amend a current action under the federal securities laws to recover damages and
            to seek other relief against USA Technologies, Inc. (“USAT”), and their current and former
            officers, and others in connection with the purchase and sale of securities issued by USAT.

            Plaintiff declares, as to the claims asserted under the federal securities laws, that:

                     1.      I have reviewed a complaint against USAT and certain of their officers and directors
                             and I authorize The Rosen Law Firm, PA to file a lead plaintiff motion on my
                             behalf.

                     2.      I did not engage in transactions in the securities that are the subject of this action at
                             the direction of plaintiff’s counsel or in order to participate in this or any other
                             litigation under the securities laws of the United States.

                     3.      I am willing to serve as a lead plaintiff either individually or as part of a group. A
                             lead plaintiff is a representative party who acts on behalf of other class members in
                             directing the action, and whose duties may include testifying at deposition and trial.

                     4.      The following is a list of all of the purchases and sales I have made in USAT
                             securities during the Class Period set forth in the complaint. I have made no
                             transactions during the class period in the securities that are the subject of this
                             lawsuit except those set forth below.

                                     See schedule A

                     5.      I have not, within the three years preceding the date of this certification, sought to
                             serve or served as a representative party on behalf of a class in an action involving
                             alleged violations of the federal securities laws, except: for the following
                             company(ies):

                     6.      I will not accept any payment for serving as a representative party beyond my pro
                             rata share of any recovery, except reasonable costs and expenses, such as travel
                             expenses and lost wages directly related to the class representation, as ordered or
                             approved by the court pursuant to law.

            I declare under penalty of perjury that the foregoing is true and correct. Executed this
                     
            Day __________________.
                                                               In   DocuSigned by:




                                                               L~9B~~~
                                                      Signature: _________________

                                                      Name: Peter Farsaci
        Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 115 of 121




                                     SCHEDULE A

                                    PETER FARSACI

                            CLASS PERIOD TRANSACTIONS

             PURCHASES                                         SALES

 DATE         SHARES      PRICE                     DATE        SHARES      PRICE

 9/11/2017        100     ($5.30)                  9/15/2017      10000       $5.46
 9/11/2017        185     ($5.30)                  9/21/2017      10000       $5.46
 9/11/2017        100     ($5.30)                 10/20/2017       100        $6.35
 9/11/2017        300     ($5.30)                 10/20/2017       100        $6.35
 9/11/2017        300     ($5.30)                 10/20/2017       100        $6.35
 9/11/2017        200     ($5.30)                 10/20/2017        30        $6.35
 9/11/2017        100     ($5.30)                 10/20/2017        70        $6.35
 9/11/2017        100     ($5.30)                 10/20/2017       100        $6.35
 9/11/2017        100     ($5.30)                 10/20/2017       300        $6.35
 9/11/2017        100     ($5.30)                 10/20/2017       100        $6.35
 9/11/2017        100     ($5.30)                 10/20/2017       100        $6.35
 9/11/2017        100     ($5.30)                 10/20/2017       100        $6.33
 9/11/2017        100     ($5.30)                 10/20/2017        90        $6.33
 9/11/2017        100     ($5.30)                 10/20/2017        10        $6.33
 9/11/2017       5800     ($5.35)                 10/20/2017        90        $6.33
 9/11/2017        200     ($5.30)                 10/20/2017        80        $6.33
 9/11/2017         52     ($5.30)                 10/20/2017        20        $6.33
 9/11/2017        200     ($5.30)                 10/20/2017       100        $6.33
 9/11/2017        300     ($5.30)                 10/20/2017       100        $6.33
 9/11/2017        163     ($5.30)                 10/20/2017       100        $6.33
 9/11/2017        200     ($5.30)                 10/20/2017       100        $6.33
 9/11/2017        300     ($5.30)                 10/20/2017       100        $6.30
 9/11/2017        300     ($5.30)                 10/20/2017       110        $6.30
 9/11/2017        300     ($5.30)                 10/20/2017       190        $6.30
 9/11/2017        100     ($5.30)                 10/20/2017       100        $6.30
 9/20/2017       1900     ($5.33)                 10/20/2017       400        $6.30
 9/20/2017       1700     ($5.32)                 10/20/2017       100        $6.30
 9/20/2017       1900     ($5.32)                 10/20/2017       100        $6.30
 9/20/2017       4500     ($5.32)                 10/20/2017       300        $6.30
10/19/2017      10000     ($6.24)                 10/20/2017       400        $6.30
10/23/2017      10000     ($6.24)                 10/20/2017       400        $6.30
 11/2/2017        100     ($6.23)                 10/20/2017        10        $6.30
 11/2/2017        198     ($6.25)                 10/20/2017        70        $6.30
 11/2/2017        381     ($6.25)                 10/20/2017         7        $6.30
 11/2/2017         80     ($6.25)                 10/20/2017       300        $6.30
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 116 of 121



 11/2/2017     102       ($6.25)                10/20/2017      100        $6.30
 11/2/2017     183       ($6.25)                10/20/2017       66        $6.30
 11/2/2017     350       ($6.25)                10/20/2017      100        $6.30
 11/2/2017     336       ($6.25)                10/20/2017      100        $6.30
 11/2/2017     211       ($6.25)                10/20/2017      200        $6.30
 11/2/2017     111       ($6.25)                10/20/2017     5057        $6.25
 11/2/2017      69       ($6.25)                10/31/2017    10000        $6.41
 11/2/2017     239       ($6.25)                 11/2/2017    10000        $6.40
 11/2/2017     121       ($6.25)                11/30/2017    10000        $8.61
 11/2/2017     174       ($6.25)                 12/7/2017    10000        $8.66
 11/2/2017     283       ($6.25)                12/12/2017    10000        $8.75
 11/2/2017     173       ($6.25)                12/12/2017    10000        $8.96
 11/2/2017      98       ($6.25)                12/12/2017      100        $8.88
 11/2/2017     260       ($6.25)                12/12/2017      100        $8.86
 11/2/2017       2       ($6.25)                12/12/2017      100        $8.86
 11/2/2017     247       ($6.25)                12/12/2017      100        $8.86
 11/2/2017     239       ($6.25)                12/12/2017      300        $8.86
 11/2/2017      54       ($6.25)                12/12/2017      100        $8.86
 11/2/2017      36       ($6.25)                12/12/2017      100        $8.86
 11/2/2017     100       ($6.25)                12/12/2017      200        $8.86
 11/2/2017      39       ($6.25)                12/12/2017      100        $8.86
 11/2/2017    5299       ($6.24)                12/12/2017      100        $8.86
 11/2/2017     100       ($6.23)                12/12/2017      100        $8.86
 11/2/2017      62       ($6.23)                12/12/2017      100        $8.86
 11/2/2017     100       ($6.23)                12/12/2017      100        $8.86
 11/2/2017     100       ($6.23)                12/12/2017      200        $8.86
 11/2/2017      53       ($6.25)                12/12/2017      100        $8.86
 11/2/2017     100       ($6.23)                12/12/2017      100        $8.86
11/29/2017     100       ($8.38)                12/12/2017       96        $8.86
11/29/2017     400       ($8.40)                12/12/2017      100        $8.86
11/29/2017     100       ($8.40)                12/12/2017      100        $8.86
11/29/2017     100       ($8.40)                12/12/2017      100        $8.86
11/29/2017     100       ($8.40)                12/12/2017      100        $8.83
11/29/2017     100       ($8.40)                12/12/2017     7504        $8.81
11/29/2017     100       ($8.40)                12/18/2017    10000        $9.46
11/29/2017     100       ($8.40)                12/18/2017    10000        $9.66
11/29/2017     100       ($8.40)                12/26/2017    10000        $9.61
11/29/2017      20       ($8.40)                  1/5/2018    10000        $9.66
11/29/2017     100       ($8.40)                 1/16/2018    10000        $9.60
11/29/2017     100       ($8.40)                 1/16/2018    10000        $9.55
11/29/2017     100       ($8.40)                 1/24/2018      100        $8.65
11/29/2017     500       ($8.43)                 1/24/2018      400        $8.65
11/29/2017     400       ($8.43)                 1/24/2018      400        $8.65
11/29/2017     533       ($8.43)                 1/24/2018      209        $8.65
11/29/2017     100       ($8.43)                 1/24/2018      100        $8.65
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 117 of 121



11/29/2017     400       ($8.43)                1/24/2018      100         $8.60
11/29/2017     300       ($8.43)                1/24/2018      100         $8.60
11/29/2017     400       ($8.43)                1/24/2018      100         $8.60
11/29/2017     100       ($8.43)                1/24/2018      100         $8.60
11/29/2017     100       ($8.43)                1/24/2018      100         $8.60
11/29/2017     300       ($8.43)                1/24/2018      100         $8.60
11/29/2017     300       ($8.43)                1/24/2018      100         $8.60
11/29/2017    3767       ($8.45)                1/24/2018      400         $8.60
11/29/2017    1280       ($8.44)                1/24/2018      100         $8.60
 12/1/2017     100       ($8.45)                1/24/2018      100         $8.65
 12/1/2017     100       ($8.45)                1/24/2018        1         $8.65
 12/1/2017     100       ($8.45)                1/24/2018      100         $8.60
 12/1/2017     100       ($8.45)                1/24/2018      100         $8.60
 12/1/2017     200       ($8.45)                1/24/2018      700         $8.60
 12/1/2017     100       ($8.45)                1/24/2018      100         $8.60
 12/1/2017     100       ($8.45)                1/24/2018      200         $8.60
 12/1/2017     100       ($8.45)                1/24/2018       99         $8.60
 12/1/2017     100       ($8.45)                1/24/2018      100         $8.60
 12/1/2017     100       ($8.45)                1/24/2018      300         $8.60
 12/1/2017    2000       ($8.48)                1/24/2018      100         $8.60
 12/1/2017     100       ($8.50)                1/24/2018      100         $8.60
 12/1/2017     100       ($8.50)                1/24/2018      400         $8.60
 12/1/2017     200       ($8.50)                1/24/2018      100         $8.60
 12/1/2017     100       ($8.50)                1/24/2018      100         $8.60
 12/1/2017     100       ($8.50)                1/24/2018      100         $8.60
 12/1/2017      17       ($8.50)                1/24/2018      100         $8.60
 12/1/2017     100       ($8.50)                1/24/2018      100         $8.60
 12/1/2017     500       ($8.50)                1/24/2018      100         $8.75
 12/1/2017     100       ($8.50)                1/24/2018        9         $8.65
 12/1/2017     400       ($8.50)                1/24/2018      100         $8.75
 12/1/2017     100       ($8.50)                1/24/2018      100         $8.65
 12/1/2017     100       ($8.50)                1/24/2018      100         $8.75
 12/1/2017      83       ($8.50)                1/24/2018      100         $8.66
 12/1/2017     100       ($8.50)                1/24/2018      599         $8.75
 12/1/2017     100       ($8.50)                1/24/2018      100         $8.65
 12/1/2017     100       ($8.50)                1/24/2018      100         $8.78
 12/1/2017     100       ($8.50)                1/24/2018      300         $8.65
 12/1/2017     100       ($8.50)                1/24/2018      100         $8.75
 12/1/2017     100       ($8.50)                1/24/2018      100         $8.65
 12/1/2017     200       ($8.50)                1/24/2018      100         $8.75
 12/1/2017     100       ($8.50)                1/24/2018      100         $8.65
 12/1/2017     100       ($8.50)                1/24/2018      100         $8.75
 12/1/2017     100       ($8.50)                1/24/2018      100         $8.65
 12/1/2017     200       ($8.50)                1/24/2018      100         $8.75
 12/1/2017     100       ($8.50)                1/24/2018      100         $8.65
       Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 118 of 121



 12/1/2017      100       ($8.50)               1/24/2018       400        $8.75
 12/1/2017      100       ($8.50)               1/24/2018       100        $8.65
 12/1/2017      100       ($8.50)               1/24/2018       100        $8.75
 12/1/2017      100       ($8.50)               1/24/2018       800        $8.66
 12/1/2017      100       ($8.50)               1/24/2018       800        $8.75
 12/1/2017      100       ($8.50)               1/24/2018       900        $8.65
 12/1/2017     2900       ($8.55)               1/24/2018     20500        $8.66
12/26/2017    10000       ($9.44)               1/24/2018       100        $8.65
  1/4/2018    10000       ($9.44)               1/24/2018       100        $8.65
  1/8/2018    10000       ($9.45)               1/24/2018       100        $8.65
  1/9/2018    10000       ($9.24)               1/24/2018       191        $8.65
 1/10/2018    10000       ($9.09)               1/24/2018       300        $8.65
 1/16/2018    10000       ($9.34)               1/24/2018       100        $8.65
 1/18/2018    10000       ($9.20)               1/24/2018       100        $8.65
 1/23/2018    10000       ($9.04)               1/24/2018       100        $8.75
 1/25/2018    10000       ($8.74)               1/24/2018       100        $8.78
 3/16/2018    10000       ($9.44)               1/24/2018         1        $8.75
 3/19/2018    10000       ($9.45)               1/24/2018       100        $8.78
 3/20/2018     1000       ($9.45)               1/24/2018       100        $8.75
 3/22/2018    10000       ($9.45)               1/24/2018         1        $8.70
 3/23/2018    10000       ($9.09)               1/24/2018       100        $8.75
 3/28/2018    10000       ($8.99)               1/24/2018       100        $8.70
  4/2/2018    10000       ($8.84)               1/24/2018       100        $8.75
 4/19/2018      800       ($9.20)               1/24/2018       100        $8.70
 4/19/2018     2000       ($9.20)               1/24/2018       200        $8.75
 4/19/2018     2300       ($9.19)               1/24/2018       400        $8.70
 4/19/2018     4900       ($9.18)               1/24/2018       500        $8.75
 4/20/2018    10000       ($9.05)               1/24/2018      1000        $8.66
 4/24/2018    10000       ($8.60)               1/24/2018       400        $8.75
 5/14/2018    10000      ($11.89)               1/24/2018      1000        $8.66
 6/22/2018    10000      ($13.39)               1/24/2018       100        $8.75
 7/24/2018     9700      ($14.95)               1/24/2018       100        $8.65
 7/24/2018      300      ($14.90)               1/24/2018       100        $8.75
 7/24/2018     2387      ($14.80)               1/24/2018       100        $8.65
 7/24/2018     4500      ($14.75)               1/24/2018       100        $8.75
 7/24/2018     2900      ($14.70)               1/24/2018       100        $8.65
 7/24/2018      213      ($14.65)               1/24/2018     12790        $8.56
  9/5/2018    10000      ($15.84)                2/5/2018       150        $7.71
 9/25/2018     1000      ($15.52)                2/5/2018        30        $7.80
                                                 2/5/2018       200        $7.70
                                                 2/5/2018       100        $7.80
                                                 2/5/2018       200        $7.71
                                                 2/5/2018       200        $7.80
                                                 2/5/2018      7900        $7.71
                                                 2/5/2018       100        $7.80
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 119 of 121



                                          2/5/2018       100        $7.80
                                          2/5/2018       300        $7.80
                                          2/5/2018       400        $7.80
                                          2/5/2018       100        $7.80
                                          2/5/2018       200        $7.80
                                          2/5/2018       200        $7.80
                                          2/5/2018       100        $7.80
                                          2/5/2018       100        $7.80
                                          2/5/2018       200        $7.80
                                          2/5/2018       200        $7.80
                                          2/5/2018       400        $7.80
                                          2/5/2018       100        $7.80
                                          2/5/2018       100        $7.80
                                          2/5/2018       100        $7.75
                                          2/5/2018       200        $7.90
                                          2/5/2018       100        $7.75
                                          2/5/2018       100        $7.90
                                          2/5/2018       300        $7.90
                                          2/5/2018       100        $7.80
                                          2/5/2018       100        $7.80
                                          2/5/2018      2915        $7.76
                                          2/5/2018       100        $7.75
                                          2/5/2018       100        $7.90
                                          2/5/2018       100        $7.75
                                          2/5/2018       100        $7.90
                                          2/5/2018       100        $7.75
                                          2/5/2018       200        $7.85
                                          2/5/2018       200        $7.75
                                          2/5/2018       200        $7.85
                                          2/5/2018       250        $7.75
                                          2/5/2018       200        $7.85
                                          2/5/2018       100        $7.75
                                          2/5/2018       100        $7.80
                                          2/5/2018       100        $7.70
                                          2/5/2018      1715        $7.80
                                          2/5/2018       400        $7.70
                                          2/5/2018       740        $7.80
                                          2/8/2018     10000        $9.61
                                          2/8/2018     10000        $9.56
                                         3/16/2018     10000        $9.60
                                         3/20/2018     10000        $9.66
                                         3/21/2018     10000        $9.70
                                         4/18/2018     10000        $9.31
                                          5/4/2018     10000        $9.21
                                          5/7/2018      1000        $9.66
Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 120 of 121



                                          5/7/2018      9000         $9.66
                                          5/8/2018     10000         $9.96
                                         6/28/2018     10000        $13.76
                                         9/21/2018     10000         $9.86
                                         9/21/2018     10000         $9.41
                                         9/21/2018     20000         $9.76
                                         9/21/2018     20000         $9.70
                                         9/21/2018     10000         $9.51
                                         9/21/2018     10000         $9.41
                                         9/25/2018     15000         $8.26
                                         9/25/2018      1000         $8.36
                                         9/26/2018     15000         $8.16
                                         9/26/2018     10000         $8.16
   Case 2:19-cv-04565-JHS Document 70 Filed 11/20/19 Page 121 of 121




                      CERTIFICATE OF SERVICE

    I hereby certify that on this 20th day of November 2019, I caused a true and

correct copy of the foregoing CONSOLIDATED AMENDED CLASS ACTION

COMPLAINT FOR VIOLATION OF THE FEDE                        CURITIES LAWS,




                                                              FILED
                                                              NOV 20 /01Q

                                                           ~~                      ,




                                    112
